     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 1 of 72



 1   Dan Drachler (pro hac vice forthcoming)
     Sona R. Shah (pro hac vice forthcoming)
 2   Henry Avery (pro hac vice forthcoming)
     ZWERLING, SCHACHTER & ZWERLING, LLP
 3   1904 Third Avenue, Suite 1030
     Seattle, WA 98101
 4   Tel: (206) 223-2053
     Fax: (206) 343-9636
 5   ddrachler@zsz.com
     sshah@zsz.com
 6   havery@zsz.com
 7   Elizabeth J. Cabraser (State Bar No. 083151)
     Sarah R. London (State Bar No. 267083)
 8   Eric B. Fastiff (State Bar No. 182260)
     Reilly T. Stoler (State Bar No. 310761)
 9   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
10   San Francisco, CA 94111-3339
     Tel: (415) 956-1000
11   Fax: (415) 956-1008
     ecabraser@lchb.com
12   slondon@lchb.com
     efastiff@lchb.com
13   rstoler@lchb.com
14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
16

17   YUROK TRIBE,                                MDL Member Case No. ______
18                                               MDL Case No. No. 19-md-2913-WHO
                      Plaintiff,
19
     vs.                                         Filed Pursuant to Direct Filing Order
20
     JUUL LABS, INC.; ALTRIA GROUP, INC.;        The Honorable William H. Orrick
21   ALTRIA CLIENT SERVICES LLC;
     ALTRIA GROUP DISTRIBUTION
22   COMPANY; NU MARK LLC; PHILLIP
     MORRIS USA INC.; JAMES MONSEES;
23   ADAM BOWEN; NICHOLAS PRITZKER;
     HOYOUNG HUH; AND RIAZ VALANI,
24
                       Defendants.
25

26   THIS DOCUMENT RELATES TO:                   COMPLAINT
     Yurok Tribe v. JUUL Labs, Inc., et al.
27                                               JURY TRIAL DEMANDED

28

     2017560.1                                                                      COMPLAINT
                                                               MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 2 of 72



 1                                                         TABLE OF CONTENTS
 2                                                                                                                                               Page
 3   I.          INTRODUCTION ............................................................................................................... 1
 4   II.         JURISDICTION AND VENUE .......................................................................................... 3
     III.        PARTIES ............................................................................................................................. 4
 5
                 A.         The Plaintiff ............................................................................................................. 4
 6
                 B.         The Defendants ........................................................................................................ 5
 7   IV.         FACTUAL ALLEGATIONS .............................................................................................. 8
 8               A.         The Youth Vaping Epidemic and the Rise of JUUL................................................ 8
 9               B.         Big Tobacco and E-Cigarettes ............................................................................... 13
                 C.         JUUL and Altria Join Forces to Protect JUUL’s Market Share ............................. 18
10
                 D.         The Secret to JUUL’s Success: Hooking Kids ...................................................... 25
11
                 E.         The Cost of JUUL’s Success.................................................................................. 32
12               F.         JUUL’s Remedial Measures .................................................................................. 39
13               G.         JUUL and the Federal Response ............................................................................ 41

14               H.         JUUL and California’s Response ........................................................................... 42
                 I.         JUUL and Indian Tribes ......................................................................................... 43
15
                 J.         Impacts on the Yurok Tribe ................................................................................... 45
16
     V.          CAUSES OF ACTION ...................................................................................................... 48
17               COUNT I – VIOLATIONS OF THE RACKETEER INFLUENCED AND
                 CORRUPT ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, et seq. ................... 48
18
                 COUNT II – VIOLATION OF CALIFORNIA PUBLIC NUISANCE LAW.................... 57
19
                 COUNT III – NEGLIGENCE............................................................................................ 61
20   VI.         REQUEST FOR PUNITIVE DAMAGES ......................................................................... 64
21   VII.        PRAYER FOR RELIEF..................................................................................................... 68

22   VIII.       JURY TRIAL DEMANDED ............................................................................................. 69

23

24

25

26

27

28

     2017560.1                                                                                                                 COMPLAINT
                                                                           -i-                            MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 3 of 72



 1   I.          INTRODUCTION
 2               1.   The Yurok Tribe, a federally recognized sovereign Indian tribe, brings this action
 3   for the wrongful actions and conduct in the marketing and sale of e-cigarettes by Defendants
 4   JUUL Labs, Inc. (JUUL); Altria Group, Inc.; Altria Client Services LLC; Altria Group
 5   Distribution Company; Nu Mark LLC; Philip Morris USA, Inc. (collectively, the “Altria
 6   Defendants”); James Monsees; Adam Bowen; Nicholas Pritzker; Hoyoung Huh; and Riaz Valani.
 7               2.   Defendants have knowingly or negligently marketed and promoted JUUL products
 8   to the Yurok Tribe and its members and within the Yurok Tribe and geographic areas controlled
 9   and occupied by the Yurok Tribe and its members in a manner that foreseeably injured, and
10   continues to gravely injure, the Yurok Tribe and its members by creating an epidemic (the “JUUL
11   epidemic”) involving severe medical problems primarily caused by the use of JUUL products.
12               3.   The social and economic costs of the JUUL epidemic brought upon by Defendants
13   are logically and predictably shouldered by governments, including the Yurok Tribe. The Yurok
14   Tribe is responsible for the protection of public health and safety within its jurisdiction, provides
15   essential services to its members, and generates government revenue through economic
16   development. The ability of the Yurok Tribe to carry out these essential functions has been, and
17   continues to be, profoundly threatened by the JUUL epidemic that Defendants’ actions have
18   created.
19               4.   While the damage it has caused is widespread, the JUUL epidemic
20   disproportionately impacts American Indian communities and young members of Indian tribes
21   across the United States. The Centers for Disease Control and Prevention (CDC) reported that
22   smoking rates among American Indian and Alaska Natives are the highest in the country
23   compared to all other racial and ethnic groups.1 The CDC has also reported that more than 20%
24   of American Indian and Alaska Native middle and high school students have used tobacco
25   products, with e-cigarettes the most commonly used product among this group.2 The effects of
26   1
       Centers for Disease Control & Prevention, American Indians/Alaska Natives and Tobacco Use,
27   https://www.cdc.gov/tobacco/disparities/american-indians/index.htm (last visited Aug. 5, 2020).
     2
       Satomi Odani et al., Racial/Ethnic Disparities in Tobacco Product Use Among Middle and High
28   School Students – United States, 2014-2017, MMWR Morb Mortal Wkly. Rep. (Aug. 31, 2018),
                                                                     Footnote continued on next page
     2017560.1                                                                                  COMPLAINT
                                                     - 1-                  MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 4 of 72



 1   the crisis created by Defendants is exacerbated by numerous factors that are specific to
 2   American Indian communities such as the effect of historical trauma, high rates of poverty,
 3   deficient health care services, and lack of adequate housing, all of which make tribal
 4   communities particularly susceptible to health problems.3
 5               5.   JUUL has also specifically and deceptively targeted and exploited American
 6   Indian communities with its highly addictive and damaging products. It has sought to implement
 7   “switching programs” and sales partnerships with numerous tribes by directly seeking to take
 8   advantage of a vulnerable American Indian population with its deceptive and misleading sales
 9   and marketing practices.4
10               6.   Through their actions, Defendants have fueled the JUUL epidemic for their own
11   financial gain, causing Indian tribes across the United States, and the geographic area surrounding
12   the Yurok Tribe in particular, to be flooded with JUUL products, creating an environment where
13   these products and their use and abuse are rampant. Such diversion and abuse were entirely
14   foreseeable results of Defendants’ actions in intentionally creating a market for dangerously
15   addictive JUUL products through, in part, concealing the risks of addiction and shipping massive
16   quantities of such products throughout the United States without taking reasonable and necessary
17   steps to prevent diversion and misuse. All of the Defendants in this action thus share
18   responsibility for creating and perpetuating the JUUL epidemic.
19               7.   Defendants have caused foreseeable damages to the Yurok Tribe, including the
20   costs of providing: (1) treatment of nicotine-caused illnesses through its membership and
21   participation in United Indian Health Services and other health programs; (2) prevention and early
22   intervention programs designed to curb the use of JUUL products among its youth and underage
23   members; (3) law enforcement and public safety relating to the use of JUUL products within the
24   Yurok Tribe; and (4) costs of hazardous waste disposal of JUUL products. The Yurok Tribe has
25
     Footnote continued from previous page
26   https://www.cdc.gov/mmwr/volumes/67/wr/mm6734a3.htm?s_cid=mm6734a3_w.
     3
27     Jamie Ducharme, ‘It’s Insidious’: How Juul Pitched E-Cigs to Native American Tribes, Time
     (Feb. 6, 2020, 11:38 AM), https://time.com/5778534/juul-native-american-tribes/.
     4
28     Id.

     2017560.1                                                                                COMPLAINT
                                                    -2-                  MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 5 of 72



 1   also suffered substantial damages due to the lost productivity of Yurok Tribe members, increased
 2   administrative costs, lost opportunities for Yurok Tribe community growth and self-
 3   determination, and substantial damages relating to its ability to govern itself, its members, and
 4   territory as a direct result of Defendants’ acts and omissions. These damages have been suffered
 5   and continue to be suffered directly by the Yurok Tribe.
 6               8.    The Yurok Tribe brings this action in its own capacity and under its parens patriae
 7   authority in the public to protect the health, safety, and welfare of its members. The Yurok Tribe
 8   is not asserting claims that belong to its individual members nor seeking to recover on behalf of
 9   individual members based on individual personal harm. Instead, the Yurok Tribe is seeking
10   damages for harm caused to the Yurok Tribe as a sovereign, including recovery of the funds that
11   it has already expended and must expend in the future to address the conduct described in this
12   Complaint.
13               9.    The Yurok Tribe seeks injunctive relief, abatement, and damages arising out of the
14   injuries to its members, property, and employees caused by Defendants’ wrongful conduct in the
15   marketing and sale of its JUUL products.
16   II.         JURISDICTION AND VENUE
17               10.   The Yurok Tribe brings this action in In re JUUL Labs, Inc., Marketing, Sales
18   Practices, and Products Liability Litigation, Case No. 19-md-02913-WHO, and files directly in
19   the U.S. District Court for the Northern District of California as permitted by Amended Case
20   Management Order No. 3, ECF No. 651 (June 8, 2020). In the absence of direct filing, the Yurok
21   Tribe would have filed this Complaint in this same District Court for the Northern District of
22   California.
23               11.   This Court has subject matter jurisdiction over this action because the Yurok Tribe
24   brings a federal cause of action that raises federal question jurisdiction pursuant to 28 U.S.C. §
25   1331. The Court also has supplemental jurisdiction over the Yurok Tribe’s state law claims
26   pursuant to 28 U.S.C. § 1367 because the state law claims are part of the same case or
27   controversy.
28

     2017560.1                                                                                  COMPLAINT
                                                      -3-                  MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 6 of 72



 1               12.   This Court has personal jurisdiction over each Defendant because JUUL is
 2   headquartered and does business in the State of California; each Defendant has purposefully
 3   availed itself of the privilege of exploiting forum-based business opportunities, including by
 4   promoting, marketing, and the sale of the products at issue in this lawsuit; and because the
 5   exercise of personal jurisdiction is consistent with Section 410.10 of the California Code of Civil
 6   Procedure. This Court also has personal jurisdiction over all Defendants under 18 U.S.C. §
 7   1964(c).
 8               13.   Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the
 9   events or omissions giving rise to the claims asserted herein arose in this District and Defendants
10   are subject to personal jurisdiction in this District.
11   III.        PARTIES
12               A.    The Plaintiff
13               14.   The Yurok Tribe is a federally-recognized sovereign Indian tribe that maintains a
14   government-to-government relationship with the United States, and whose governing body is
15   recognized by the Secretary of the Interior. See Indian Entities Recognized by and Eligible to
16   Receive Services From the United States Bureau of Indian Affairs, 85 Fed. Reg. 5462, 5464 (Jan.
17   30, 2020).
18               15.   The Yurok Tribe’s principal business address is 190 Klamath Boulevard, P.O. Box
19   1027, Klamath, CA, 95548.
20               16.   The Yurok Tribe is the largest federally-recognized tribe within California's
21   borders, with a 56,000-acre reservation located on the lower Klamath River, surrounded by
22   Humboldt and Del Norte Counties in Northern California. The Yurok Tribe has approximately
23   6,242 members. Tribal members live throughout Humboldt and Del Norte counties and beyond,
24   although the Yurok Reservation is largely represented by two zip codes: 95548 and 95546.
25               17.   The Tribe’s ancestral territory extends well beyond the reservation with traditional
26   villages, sacred sites, throughout the surrounding area. Approximately 5,465 members of the
27   Yurok Tribe reside in locations outside of the Yurok Reservation, largely in other areas of
28   Humboldt and Del Norte Counties.

     2017560.1                                                                                   COMPLAINT
                                                      -4-                   MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 7 of 72



 1               18.   The Yurok Tribe is governed by its own Constitution and laws, including a duly
 2   elected Tribal Council. The Tribal Council has inherent sovereign governmental
 3   authority/responsibility to safeguard and provide for the health, safety, and welfare of Yurok
 4   Tribal members as reflected in the Preamble and Article IV, Section 5 of the Constitution of the
 5   Yurok Tribe.
 6               19.   The Yurok Tribal government provides its members with a variety of
 7   governmental services. Regardless of location, many members rely on the Yurok Tribe for their
 8   health care, education, social services, law enforcement, and judicial services. Tribal transit
 9   service even provides members rides to off-reservation clinics and hospitals as needed for
10   specialized services.
11               20.   The Yurok Health and Human Services Department (YHHS) has the mission of
12   assisting tribal members and families to achieve independence and self-sufficiency in order to
13   achieve healthy, productive communities. YHHS maintains working relationships with Del Norte
14   and Humboldt Counties, including partnerships to address substance abuse.
15               21.   Defendants engaged in activities and conduct that took place on or had a direct
16   impact on land that constitutes Indian Country within the Yurok Tribe’s jurisdiction and territory.
17   The design, marketing, and false and misleading statements about Defendants’ products into
18   California and onto the Yurok Tribe’s lands and surrounding areas created the JUUL epidemic,
19   which resulted in a foreseeable crisis and significant harm to the Yurok Tribe and its members.
20               22.   The Yurok Tribe has inherent sovereignty over unlawful conduct that takes place
21   on, or has a direct impact on, land that constitutes Indian Country within the Yurok Tribe’s
22   jurisdiction and territory. Federal law recognizes the Yurok Tribe’s authority over its members
23   and territory, specifically the authority to promote the autonomy and the health and welfare of the
24   Yurok Tribe and its members. The Yurok Tribe has standing to recover damages incurred as a
25   result of Defendants’ actions and omissions.
26               B.    The Defendants
27               23.   Defendant JUUL is a Delaware corporation having its principal place of business
28   in San Francisco, California. JUUL originally operated under the name PAX Labs, Inc. In 2017,

     2017560.1                                                                                  COMPLAINT
                                                      -5-                  MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 8 of 72



 1   PAX Labs, Inc. was renamed JUUL Labs, Inc. JUUL manufactures, designs, sells, markets,
 2   promotes, and distributes JUUL e-cigarettes, JUULpods, and accessories throughout California
 3   and the Yurok Tribe’s land that constitutes Indian Country within the Yurok Tribe’s territory.
 4               24.   Defendant Altria Group, Inc. is a Virginia corporation having its principal place of
 5   business in Richmond, Virginia. Altria is one of the world’s largest producers and marketers of
 6   tobacco products. On December 20, 2018, Altria purchased a 35% stake in JUUL.
 7               25.   Defendant Altria Client Services LLC is a Virginia corporation and wholly owned
 8   subsidiary of Altria Group, Inc. with its principal place of business in Henrico County, Virginia.
 9   Altria Client Services LLC provides Altria Group, Inc. and its companies with services in many
10   areas including digital marketing; packaging design & innovation; product development; and
11   safety, health, and environmental affairs. On September 25, 2019, the former senior vice
12   president and chief growth officer of Altria Client Services LLC, K.C. Crosthwaite, became the
13   new chief executive of JUUL.
14               26.   Defendant Altria Group Distribution Company is a Virginia corporation and
15   wholly owned subsidiary of Altria Group, Inc. with its principal place of business in Henrico
16   County, Virginia. Altria Group Distribution Company provides sales, distribution, and consumer
17   engagement services to Altria’s tobacco companies.
18               27.   Defendant Nu Mark LLC is a Virginia corporation and wholly owned subsidiary
19   of Altria Group, Inc. with its principal place of business in Richmond, Virginia. Nu Mark LLC
20   was engaged in the manufacture and sale of Altria’s electronic vapor products. Shortly before
21   Altria purchased a 35% stake in JUUL in December 2018, Altria Group, Inc. announced that Nu
22   Mark LLC would be discontinuing the production and sale of all e-vapor products.
23               28.   Defendant, Philip Morris USA, Inc. (“Philip Morris”), is a wholly owned
24   subsidiary of Altria. Philip Morris is also a Virginia corporation that has its principal place of
25   business in Richmond, Virginia. Philip Morris is engaged in the manufacture and sale of
26   cigarettes in the United States. Philip Morris is the largest cigarette company in the United States.
27   Marlboro, the principal cigarette brand of Philip Morris, has been the largest selling cigarette
28   brand in the United States for over 40 years.

     2017560.1                                                                                   COMPLAINT
                                                      -6-                   MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 9 of 72



 1               29.   Defendant James Monsees is a resident of the San Francisco Bay area, California.
 2   He served as Chief Executive Officer of Juul until October 2015. Since October 2015, he has
 3   been Chief Product Officer of Juul. At all relevant times, he has been a member of the Board of
 4   Directors of Juul, until stepping down in March 2020.
 5               30.   Defendant Adam Bowen is a resident of the San Francisco Bay area, California. At
 6   all relevant times, he has been Chief Technology Officer and a member of the Board of Directors
 7   of Juul.
 8               31.   Defendant Nicholas Pritzker is a resident of San Francisco, California, and a
 9   member of the Pritzker family, which owned the chewing-tobacco giant Conwood before selling
10   it to Reynolds American, Inc., a subsidiary of British American Tobacco. Pritzker received a J.D.
11   from the University of Chicago. In 2007, he invested in Juul.5 He has been on the Board of
12   Directors of Juul since at least June 2014. At least from October 2015 to August 2016, he was on
13   the Executive Committee of the Board of Directors. As of November 2017, he controlled two
14   Board seats (the second of which was occupied by Hoyoung Huh).
15               32.   Defendant Hoyoung Huh lives and works in the Silicon Valley area, California. He
16   holds an M.D. from Cornell and a Ph.D. in Genetics/Cell Biology from Cornell/Sloan-Kettering.
17   He has been CEO or a Board member of numerous biotechnology businesses, including Geron
18   Corporation. Huh has been on the Board of Directors of Juul since at least June 2015. At least
19   from October 2015 to August 2016, he was on the Executive Committee in the Board of
20   Directors. As of November 2017, he served as Pritzker’s second seat on the Juul Board.
21               33.   Defendant Riaz Valani lives near San Jose, California and is a general partner at
22   Global Asset Capital, a San Francisco-based private equity investment firm. He has been on the
23   Board of Directors of Juul since at least May 2011.6 At least from October 2015 to August 2016,
24

25   5
       Ainsley Harris, How JUUL went from a Stanford thesis to $16 billion startup, Fast Co. (Mar. 8,
26   2020), https://www.fastcompany.com/90263212/how-JUUL-went-from-a-stanford-thesis-to-16-
     billion-startup.
     6
27     Ploom, Inc., Notice of Exempt Offering of Securities (Form D) (May 5, 2011),
     https://www.sec.gov/Archives/edgar/data/1520049/000152004911000001/xslFormDX01/primary
28   _doc.xml.

     2017560.1                                                                                  COMPLAINT
                                                      -7-                  MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 10 of 72



 1   he was on the Executive Committee of the Board of Directors. As of November 2017, he
 2   controlled two Juul Board seats, the second of which was occupied by Zach Frankel.
 3   IV.         FACTUAL ALLEGATIONS
 4               A.    The Youth Vaping Epidemic and the Rise of JUUL
 5               34.   One of the great public health success stories over the past decade has been a
 6   reduction in youth tobacco use and nicotine addiction. Youth smoking rates plummeted from 28%
 7   in 2000 to 7.6% in 2017.7 This success has been the result of years of litigation and strict
 8   regulation. It is also due to the widespread and mainstream public health message that smoking
 9   kills people—a message that the tobacco industry can no longer dispute or contradict.
10               35.   This incredible progress towards eliminating youth tobacco and nicotine use has
11   now largely been reversed due to the growing prevalence of e-cigarettes and vaping products.
12   Between 2011 and 2015, e-cigarette use among high school and middle school students increased
13   900%.8 Between 2017 and 2018, e-cigarette use increased 78% among high school students,
14   from 11.7% of high school students in 2017 to 20.8% of high school students in 2018.9 Among
15   middle school students, e-cigarette use increased 48% between 2017 and 2018.10 In 2018, 4.9
16   million middle and high school students used tobacco products, with 3.6 million using e-
17   cigarettes.11 Between 2017 and 2018, the number of youth e-cigarette users increased by 1.5
18   million.12
19

20
     7
21     Examining JUUL’s Role in the Youth Nicotine Epidemic: Part I, Hearing Before the Subcomm.
     on Econ. and Consumer Policy of the H. Comm. on Oversight and Reform, 116th Cong. (2019)
22   (statement of Meredith Berkman, Parents Against Vaping E-cigarettes), https://oversight.house.
     gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Berkman-PAVe%20Testimony.pdf.
     8
23     Jerome Adams, Surgeon General’s Advisory on E-cigarette Use Among Youth, Ctrs. for Disease
     Control & Prevention (2018), https://e-cigarettes.surgeongeneral.gov/documents/surgeon-
24   generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.
     9
       Id.
25   10
        2018 NYTS Data: A startling rise in youth e-cigarette use, U.S. Food & Drug Admin.,
     https://www.fda.gov/tobacco-products/youth-and-tobacco/2018-nyts-data-startling-rise-youth-e-
26   cigarette-use (last updated May 4, 2020).
     11
27      Id.
     12
        Ctrs. for Disease Control and Prevention, Tobacco Use By Youth Is Rising: E-Cigarettes are the
28   Main Reason (Feb. 2019), https://www.cdc.gov/vitalsigns/youth-tobacco-use/index.html.

     2017560.1                                                                                  COMPLAINT
                                                      -8-                  MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 11 of 72



 1               36.   In 2019, an estimated 27.5% of high school students and 10.5% of middle school
 2   students reported current e-cigarette use. Among current e-cigarette users, an estimated 34.2% of
 3   high school students and 18% of middle school students reported frequent use. An estimated
 4   21.4% of current e-cigarette users in high school and 8.8% of users in middle school reported
 5   daily e-cigarette use.13
 6               37.   According to the CDC Director Robert Redfield, “[t]he skyrocketing growth of
 7   young people’s e-cigarette use over the past year threatens to erase progress made in reducing
 8   youth tobacco use. It’s putting a new generation at risk for nicotine addiction.”14 The U.S. Food
 9   and Drug Administration (FDA) Commissioner Scott Gottlieb described the above statistics as
10   “astonishing,” and both the FDA and the U.S. Surgeon General have appropriately characterized
11   youth vaping as an “epidemic.”15 The National Institute on Drug Abuse found that the 2018 spike
12   in nicotine vaping was the largest for any substance recorded in 44 years, and Alex Azar,
13   Secretary of the U.S. Department of Health and Human Services, declared that “[w]e have never
14   seen use of any substance by America’s young people rise as rapidly as e-cigarette use [is
15   rising].”16
16               38.   Teenage vaping is rampant within the Yurok Tribe’s reservation and jurisdiction,
17   as well as in California. The many harms of vaping and e-cigarettes are compounded by the
18   current COVID-19 pandemic in the United States. Teenagers that use e-cigarettes and vaping
19
     13
        Cullen, Ph.D., Gentzke, Ph.D., et al., “e-Cigarette Use Among Youth in the United States,
20   2019”, JAMA (Nov. 5, 2019); https://jamanetwork.com/journals/jama/fullarticle/2755265 (last
     visited Aug. 5, 2020).
21   14
        Texas governor signs law increasing the age to buy tobacco products to 21, CNN (June 8,
     2019, 9:50 PM), https://m.cnn.com/en/article/h_b4cf0b92fd821251a4ae48df9b717145.
22   15
        Angelica LaVito, FDA chief Gottlieb threatens to pull e-cigarettes off market if ‘astonishing’
23   surge in teen use doesn’t slow, CNBC (Nov. 16, 2018, 8:16 AM),
     https://www.cnbc.com/2018/11/16/fda-chief-gottlieb-threatens-to-pull-e-cigarettes-off-
24   market.html; Jayne O’Donnell, FDA declares youth vaping an epidemic, announces investigation,
     new enforcement, USA Today (Sept. 12, 2018),
25   https://www.usatoday.com/story/news/politics/2018/09/12/fda-%20scott-gottlieb-youth-vaping-e-
     cigarettes-epidemic-enforcement/1266923002/ (last updated Sept. 23, 2018).
     16
26      Jan Hoffman, Study Shows Big Rise in Teen Vaping This Year, N.Y. Times (Dec. 17, 2018),
     https://www.nytimes.com/2018/12/17/health/ecigarettes-teens-nicotine-.html; Rajiv Bahl, Teen
27   Use of Flavored Tobacco was Down, But E-Cigarettes Are Bringing It Back Up, Healthline (Jan.
     9, 2019), https://www.healthline.com/health-news/flavored-tobacco-use-rising-again-among-
28   teens#An-unhealthy-habit.

     2017560.1                                                                                 COMPLAINT
                                                     -9-                  MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 12 of 72



 1   products are much more susceptible to, and impacted by, the Coronavirus than other teenagers
 2   due to vaping damage to the lungs of these teenagers. “‘Young adults and teens who vape will not
 3   only be at increased risk for COVID-19 infection, but intensity of presentation will be worse. . . .
 4   Vaping causes interstitial lung disease and is additive to any toxicity from the virus. This is
 5   already reflected by the higher mortality in VZV Pneumonitis, encountered in smokers.’”17
 6               39.   A major cause of the vaping epidemic and its consequences to teenagers are the
 7   activities of JUUL Labs, Inc., the maker of the JUUL e-cigarette. JUUL entered the e-cigarette
 8   market in 2015 and controls a substantial majority of that market, as high as 76%.18 Over a
 9   million JUUL e-cigarettes were sold between 2015 and 2017.19 JUUL products are available at
10   over 12,000 retail stores and online.20 In 2017, JUUL generated over $224 million in retail sales,
11   a 621% year-over-year increase.21 By June 2018, sales had skyrocketed another 783%, reaching
12   $942.6 million.22 The e-cigarette category as a whole grew 97% to $1.96 billion in the same
13   period, largely based on JUUL’s market success.23 JUUL’s dominance of the e-cigarette market
14   has been so rapid and so complete that the act of vaping is now referred to as “JUULing.”
15               40.   JUUL’s market dominance has attracted the attention and alarm of government
16   regulators, including the FDA, the U.S. Surgeon General, and the CDC. On April 24, 2018, the
17   FDA sent a letter to JUUL expressing concern about the popularity of its products among youth
18

19   17
        Dave Campbell, M.D., Vaping: One of the Best Ways to Trash Your Lungs and Maybe Die if
     You Catch Coronavirus, MSNBC (March 21, 2020, 1:45 PM), http://www.msnbc.com/morning-
20   joe/vaping-one-the-best-ways-trash-your-lungs-and-maybe-die-if-you-catch-coronavirus (last
     updated Mar. 21, 2020).
21   18
        Richard Craver, Juul ends 2018 with 76 percent market share, Winston-Salem Journal (Jan. 8,
22   2019), https://www.journalnow.com/business/juul-ends-2018-with-76-percent-market-
     share/article_6f50f427-19ec-50be-8b0c-d3df18d08759.html#:~:text=Juul%20Labs%20Inc.'s
23   %20dominance,maker%20as%20a%20majo r%20investor.
     19
        Melia Robinson, How a startup behind the ‘iPhone of vaporizers’ reinvented the e-cigarette
24   and generated $224 million in sales in a year, Bus. Insider (Nov. 21, 2017),
     https://www.businessinsider.sg/juul-e-cigarette-one-million-units-sold-2017-11.
25   20
        Id.
     21
        Id.
26   22
        Angelica LaVito, Popular e-cigarette Juul’s sales have surged almost 800 percent over the
27   past year, CNBC Health & Sci., (July 2, 2018, 2:33 PM), https://www.cnbc.com/2018/07/02/juul-
     e-cigarette-sales-have-surged-over-the-past-year.html (last updated Sept. 11, 2018).
     23
28      Id.

     2017560.1                                                                                  COMPLAINT
                                                    - 10 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 13 of 72



 1   and demanding that JUUL produce documents regarding its marketing practices.24 On
 2   September 12, 2018, the FDA sent letters to JUUL and other e-cigarette manufacturers putting
 3   them on notice that their products were being used by youth at disturbing rates.25 In September
 4   2018, the FDA raided JUUL’s headquarters and seized more than a thousand documents relating
 5   to the company’s sales and marketing practices.26 As of October 2019, the FDA, the Federal
 6   Trade Commission, multiple state attorneys general, and the U.S. House of Representatives
 7   Committee on Oversight and Reform had all commenced investigations into JUUL’s role in the
 8   youth vaping epidemic and whether JUUL’s marketing practices purposefully targeted youth.
 9               41.   The decline of cigarette use and the rise of JUUL is far from a coincidence. The
10   company was founded by Adam Bowen and James Monsees, both product designers by education
11   and experience. Bowen and Monsees met in Stanford University’s famed graduate product design
12   program, where the first iteration of JUUL was their final project.27 Monsees has described the
13   cigarette as “the most successful consumer product of all time . . . an amazing product.”28
14               42.   Years of litigation, regulation, and education by public health advocates, the
15   medical community, and elected officials against the tobacco industry had severely tarnished the
16   popularity of cigarettes. Monsees and Bowen thus set out to “deliver[] solutions that refresh the
17   magic and luxury of the tobacco category.”29 Monsees saw “a huge opportunity for products that
18   speak directly to those consumers who aren’t perfectly aligned with traditional tobacco
     24
19      Matthew Holman, Letter from Director of Office of Science, Center for Tobacco Products, to
     Zaid Rouag, at JUUL Labs, Inc., U.S. Food & Drug Admin. (Apr. 24, 2018),
20   https://www.fda.gov/media/112339/download.
     25
        Scott Gottlieb, Letter from Commissioner of Food and Drugs to Kevin Burns at JUUL Labs,
21   Inc., U.S. Food & Drug Admin. (Sept. 12, 2018), https://www.fda.gov/media/119669/download.
     26
22      Laurie McGinley, FDA seizes Juul e-cigarette documents in surprise inspection of
     headquarters, Wash. Post (Oct. 2, 2018), https://www.washingtonpost.com/health/2018/10/02/fda-
23   seizes-juul-e-cigarette-documents-surprise-inspection-headquarters/.
     27
        Julia Belluz, The Vape Company Juul Said It Doesn’t Target Teens. Its Early Ads Tell a
24   Different Story, Vox (Jan. 25, 2019, 9:10 AM), https://www.vox.com/2019/1/25/18194953
     /vape-juul-e-cigarette-marketing.
25   28
        Gabriel Montoya, Pax Labs: Origins with James Monsees, Social Underground,
26   https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/ (last visited
     Aug. 5, 2020).
     29
27      Onboardly Interview with Ploom Cofounder and CEO James Monsees, Pax.com (Apr. 30,
     2014), https://web.archive.org/web/20160307151834/http://onboardly.com/entrepreneur-
28   interviews/an-interview-with-james-monsees/.

     2017560.1                                                                                   COMPLAINT
                                                      - 11 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 14 of 72



 1   products.”30 Seeking to recreate the lost “ritual and elegance that smoking once exemplified,”
 2   Monsees set out to re-design the cigarette “to meet the needs of people who want to enjoy tobacco
 3   but don’t self-identify with—or don’t necessarily want to be associated with— cigarettes.”31 In
 4   essence, the objective of JUUL was to build a newer, more attractive cigarette—one that could
 5   deliver nicotine and addict a new generation of smokers. By design, a cornerstone of the
 6   product’s commercial success is its addictive nature that compels those who use these products to
 7   keep buying and using them.
 8               43.   JUUL, in many ways, has all the markings of Silicon Valley success: staggering
 9   profit margins, meteoric growth, and status as a cultural phenomenon. This Silicon Valley-savvy
10   company used the framework and ideology of startup culture to catapult itself to success by every
11   metric in the startup industry. In 2018, JUUL’s gross profit margins were 70%32 and it
12   represented 76.1% of the national e-cigarette market.33 It shattered previous records for reaching
13   decacorn status by reaching valuation of over $10 billion in a matter of months, or four times
14   faster than Facebook.34 This all came just three years after its product launch.
15               44.   JUUL’s staggering commercial success did not come from a blank slate. Under the
16   Master Settlement Agreement between Big Tobacco and the States, the public has access to
17   hundreds of thousands of Big Tobacco’s internal documents. In creating JUUL, Monsees and
18   Bowen carefully studied the marketing strategies, advertisements, and product design of Big
19   Tobacco. As Monsees candidly acknowledged, the internal tobacco documents “became a very
20   intriguing space for us to investigate because we had so much information that you wouldn’t
21
     30
        Id.
22   31
        Id.
     32
23      Dan Primack, Scoop: The Numbers Behind Juul’s Investor Appeal, Axios (July 2, 2018),
     https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-
24   5da64e3e2f82.html.
     33
        Robert K. Jackler, et al., JUUL Advertising Over Its First Three Years on the Market 2, Stanford
25   Research into the Impact of Tobacco Advertising (2019) (“JUUL Advertising”),
     https://www.wbtw.com/wp-content/uploads/sites/22/2019/09/JUUL_Marketing_Stanford.pdf.
     34
26      Zack Guzman, Juul Surpasses Facebook As Fastest Startup to Reach Decacorn Status, Yahoo!
     Finance (Oct. 9, 2019), https://finance.yahoo.com/news/juul-surpasses-facebook-fastest-startup-
27   reach-decacorn-status-153728892.html#:~:text=It's%20the%20ubiquity%20of%20the,
     startup%20in%20history%20%E2%80%93%20including%20Facebook.&text=E%2DCigarette%
28   20maker%20Juul%20Labs,done%20in%20such%20little%20time.

     2017560.1                                                                                 COMPLAINT
                                                    - 12 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 15 of 72



 1   normally be able to get in most industries. And we were able to catch up, right, to a huge, huge
 2   industry in no time. And then we started building prototypes.”35
 3               45.   Some of the Big Tobacco records that Monsees and Bowen reviewed showed
 4   documents on how to manipulate nicotine pH to maximize nicotine delivery in a vapor while
 5   minimizing the “throat hit” that may potentially deter new smokers. Other records relate to
 6   tobacco industry market strategies and advertisements designed to lure non-smoking youth.
 7   Monsees and Bowen were able to take advantage of an extensive online tobacco advertising
 8   research database maintained by the Stanford Research into the Impact of Tobacco Advertising
 9   (SRITA), an inter-disciplinary research group devoted to researching the promotional activities of
10   the tobacco industry. SRITA’s database contains approximately 50,000 original tobacco
11   advertisements. According to Monsees, JUUL’s advertising was informed by traditional tobacco
12   advertisements, and SRITA in particular had been very useful to JUUL.36
13               46.   Put simply, the marketing and product design of the JUUL e-cigarette, and its
14   incredible commercial success, are based upon tactics and strategies originally developed by Big
15   Tobacco. As set forth below, while Big Tobacco was prohibited from employing these tactics and
16   strategies to market traditional cigarettes by virtue of the Master Settlement Agreement and
17   subsequent regulations, nothing in that settlement prevented JUUL from doing so.
18               B.    Big Tobacco and E-Cigarettes
19               47.   While JUUL revolutionized and dominated the e-cigarette market, it did not create
20   the first one. Prior to JUUL, Big Tobacco—including Altria—was also heavily involved in the
21   manufacture and promotion of e-cigarettes. Altria has been one of the biggest losers in the fight
22   against smoking. Altria estimates that the cigarette industry declined by -4% in 2017 and by -
23   4.5% in 2018. For 2019 through 2023, Altria estimated the average annual U.S. cigarette industry
24   volume decline is (or would be) -4% to -5%.37 Altria later revised this estimate in the second
25   quarter of 2019 to 4-6% in light of efforts to increase the legal age for cigarette smoking to 21.38
26   35
        Gabriel Montoya, Pax Labs: Origins with James Monsees, Social Underground, https://social
     underground.com/2015/01/pax-ploom-origins-future-james-monsees/ (last visited Aug. 5, 2020).
27   36
        JUUL Advertising at 27.
     37
28      Presentation for Altria’s Fourth-Quarter 2018 Earnings Conference Call, Altria, at p. 6 (Jan.
                                                                    Footnote continued on next page
     2017560.1                                                                                 COMPLAINT
                                                     - 13 -               MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 16 of 72



 1               48.   In the face of these declining profits, Altria turned to e-cigarettes along with other
 2   “non-combustible products” to “enhance” its business platform.39 Altria boasted to shareholders
 3   that it “aspire[d] to be the U.S. leader in authorized, non-combustible, reduced-risk products.”40
 4               49.   In early 2014, Altria entered the e-cigarette market with its own e-cigarette product
 5   sold under the brand MarkTen.41 Following a phased roll-out of MarkTen in Indiana and Arizona in
 6   late 2013, Altria launched the MarkTen nationwide in 2014 with an aggressive marketing
 7   campaign, eclipsing the advertising expenditures for Imperial Tobacco’s e-vapor product, blu.42
 8               50.   E-cigarette advertising spending for 2014 totaled $88.1 million, a 52% increase
 9   from 2013.43 Of that $88.1 million spent in 2014, nearly 40% was Altria’s MarkTen campaign, at
10   $35 million.44
11               51.   Altria’s MarkTen advertising tag line, “Let It Glow,” was criticized by public
12   health advocates for playing off Disney’s popular children’s movie “Frozen” and its hit song “Let
13   it Go.”45
14
     Footnote continued from previous page
15   31, 2019), http://investor.altria.com/Cache/IRCache/3ec9cf77-9d83-04fe-1ea2-1e2b8437afa5.
     PDF?O=PDF&T=&Y=&D=&FID=3ec9cf77-9d83-04fe-1ea2-1e2b8437afa5&iid=4087349.
16   38
        Altria Shares Slide As Cigarette Sales Continue to Decline, Tobacco Business (July 31, 2019),
     https://tobaccobusiness.com/altria-shares-slide-as-cigarette-sales-continue-to-decline/.
17   39
        Presentation for Altria’s Second-Quarter 2019 Earnings Conference Call, Altria, at p.24 (July
     30, 2019), http://investor.altria.com/Cache/IRCache/cbf69f8f-c60c-52e3-0a5c-c9c76833c670.
18   PDF?O=PDF&T=&Y=&D=&FID=cbf69f8f-c60c-52e3-0a5c-c9c76833c670&iid=4087349.
     40
19      Presentation for Annual Meeting of Shareholders, Altria, at p. 11 (May 17, 2018),
     http://investor.altria.com/Cache/IRCache/2ead25b7-a790-f74f-51a6-
20   4c5e2194d3b2.PDF?O=PDF&T=&Y=&D=&FID=2ead25b7-a790-f74f-51a6-
     4c5e2194d3b2&iid=4087349.
     41
21      Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as Altria’s MarkTen
     enters the marketplace, Tobacco Control, Vol. 25, e16 (2016),
22   https://pubmed.ncbi.nlm.nih.gov/26530219/.
     42
        Id.; John Reid Blackwell, Decision to expand e-cigarette sales and acquire Green Smoke may
23   indicate more optimism about ‘e-vapor’ category, Richmond Times-Dispatch (Feb. 20, 2014),
     https://www.richmond.com/markten-to-roll-out-in-2q/articlef1dcaa85-ccdf-577b-8b48-
24   d1e05c0cf14b.html.
     43
        Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as Altria’s MarkTen
25   enters the marketplace, Tobacco Control, Vol. 25, e16 (2016),
     https://pubmed.ncbi.nlm.nih.gov/26530219/.
26   44
        Id.
     45
27      Matt Richtel, A Bolder Effort by Big Tobacco on E-Cigarettes, N.Y. Times (June 17, 2014),
     https://www.nytimes.com/2014/06/17/business/a-bolder-effort-by-big-tobacco-on-e-
28   cigarettes.html.

     2017560.1                                                                                    COMPLAINT
                                                      - 14 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 17 of 72



 1               52.   Even the then-president of R.J. Reynolds Vapor Company, Stephanie Cordisco,
 2   criticized Altria for irresponsible marketing, calling this tag line “terrible” and saying that the
 3   companies “running the most irresponsible campaigns are the ones who know better.”46 At the
 4   time, the president of the Campaign for Tobacco-Free Kids said that companies like Altria were
 5   using “exactly the same themes we saw work with kids in the U.S. for decades with cigarettes.”47
 6               53.   Although free samples of tobacco products are prohibited under the terms of the
 7   Tobacco MSA as well as FDA regulations issued in 2010, Altria took advantage of the grey area in
 8   the regulation of e-cigarettes and distributed coupons for free sample nicotine cartridges as part of
 9   its MarkTen launch. (The FDA has since issued finalized guidance clarifying the scope of the ban
10   on distributing free samples or coupons for e-cigarettes or components, and it has now banned such
11   distribution).
12               54.   Altria also took full advantage of its distribution network, reaching 60,000 stores
13   in a month.48 In Arizona, for example, Altria’s distribution network allowed MarkTen to achieve
14   a 48% e-cigarette market share in just seven weeks after launch, according to then-CEO Marty
15   Barrington’s statements on an earnings call.49 Altria was clear in its intent to dominate the e-
16   cigarette market as it has the traditional cigarette one: “We are the market leader today and we
17   will continue to be,” Barrington told investors.50
18               55.   Altria began acquiring small companies in the vaping industry, starting in 2014 with
19   Green Smoke, Inc., whose e-cigarettes were designed as “battery-powered devices that turn
20   nicotine-laced liquid into vapor.”51 In 2017, Altria acquired a vaping product called Cync, from
21
     46
22      Id.
     47
        Id.
23   48
        Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July
     22, 2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
24   49
        Mike Esterl, Altria To Launch MarkTen E-Cigarette Nationally, Wall Street Journal (Feb. 19,
     2014, 12:57 PM), https://www.wsj.com/articles/altria-to-launch-markten-e-cigarette-nationally-
25   1392832378.
     50
26      Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July
     22, 2014), https://csnews.com/markten-national-rollout-hits-60000-stores.
     51
27      Mike Esterl, Altria To Launch MarkTen E-Cigarette Nationally, Wall Street J. (Feb. 19, 2014,
     12:57 PM), https://www.wsj.com/articles/altria-to-launch-markten-e-cigarette-nationally-
28   1392832378.

     2017560.1                                                                                    COMPLAINT
                                                      - 15 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 18 of 72



 1   Vape Forward. Cync is a small vapor device that uses prefilled pods similar to the ones offered by
 2   JUUL. It also made a minority investment in Avail Vapor, one of the largest vape store chains in
 3   the U.S., which also produces and sells its own branded e-liquids for so-called open-system
 4   devices, which are refillable.52
 5               56.   In February 2018, Altria announced that it would enter the closed-tank market with
 6   the MarkTen Elite: “a pod-based product with a premium, sleek battery design” and having the
 7   “convenience of pre-filled, magnetic click pods.” At an analyst conference in February 2018,
 8   former Altria chief Marty Barrington boasted that the Elite’s pods held more than twice as much
 9   liquid as JUUL’s.53
10               57.   Altria quickly followed with another pod-based product: the Apex by MarkTen.
11               58.   Because e-cigarettes are subject to more relaxed regulation than cigarettes, Altria
12   was able to market its products in ways it could not have done for traditional tobacco products.
13   Altria marketed its e-cigarettes in flavors that would appeal to youth: Strawberry Brulee, Apple
14   Cider, Hazelnut Cream, Spiced Fruit, Piña Colada, Glacier Mint, and Mardi Gras (apparently a
15   mixed berry flavor). Most of these flavors were marketed with the Elite and Apex products,
16   Altria’s “pod” e-cigarettes.
17               59.   Altria’s push to gain the youth market gained the attention of the FDA. On
18   September 12, 2018, the FDA sent a warning letter to Altria, requesting that Altria respond with a
19   “detailed plan” to address and mitigate the widespread use of its e-cigarette products by minors.54
20   Due to the “epidemic rate of increase in youth use” of e-cigarettes, the FDA had recently
21   conducted an “enforcement blitz” of retailers nationwide and confirmed that Altria’s MarkTen
22   products were often being sold to minors.55 The FDA did not mince words, telling Altria that
23   52
        Timothy S. Donahue, At the Forefront, Tobacco Rep. (Dec. 1, 2017),
     https://www.tobaccoreporter.com/2017/12/at-the-forefront/.
24   53
        Marty Barrington, Remarks by Marty Barrington, Altria Group, Inc.’s (Altria) Chairman, Chief
     Executive Officer (CEO) and President, and other members of Altria’s senior management team,
25   US SEC (Feb. 21, 2018),
     https://www.sec.gov/Archives/edgar/data/764180/000076418018000020/exhibit992-
26   2018cagnyremarks.htm.
     54
27      Scott Gottlieb, Letter to Altria Client Services, U.S. Food and Drug Admin. (Sept. 12, 2018),
     https://www.fda.gov/media/119666/download.
     55
28      Id.

     2017560.1                                                                                   COMPLAINT
                                                      - 16 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 19 of 72



 1   “[t]his is unacceptable, both legally and as a matter of public health.”56 The FDA warned Altria
 2   that it has a responsibility to ensure minors are not getting access to its products and that it was
 3   “crucial” that manufacturers like Altria take steps to prevent youth from using its products.57 First
 4   and foremost, the FDA asked Altria to “take prompt action to address the rate of youth use of
 5   MarkTen products.” The FDA suggested that Altria could revise its current marketing practices,
 6   eliminate online sales, and remove flavored products from the market. The FDA’s expectation
 7   and motivation were clear: “steps must be taken to protect the nation’s young people.”58
 8               60.   On October 25, 2018, Altria responded to the FDA, claiming to have “serious
 9   concerns” about youth access to e-vapor products.59 It admitted that the use of e-cigarettes by
10   youth had risen to “epidemic levels.”60 In response, Altria agreed to remove its pod-based e-
11   cigarettes from the market and stop selling any flavored traditional e-cigarettes other than
12   tobacco, menthol, and mint.61 It acknowledged that “[b]ased on publicly-available information
13   from FDA and others, we believe pod-based products significantly contribute to the rise in youth
14   use of e-vapor products. Although we do not believe we have a current issue with youth access to
15   or use of our pod-based products, we do not want to risk contributing to the issue.”62 Altria’s
16   letter went on to disclaim a number of practices that it associated with marketing to youth that
17   were key components of JUUL’s marketing strategy. Altria specifically identified the use of
18   flavors that go beyond traditional tobacco flavors, digitally advertising on websites with a large
19   percentage of youth visitors, using social media to promote the brand, allowing online purchases
20   and promotional sign-ups without age verification, advertising e-cigarettes on billboards,
21   advertising with models who appear to be under 25 years old, distributing branded merchandise,
22

23   56
        Id.
     57
24      Id.
     58
        Id.
25   59
        Howard A. Willard, Letter to Scott Gottlieb, Commissioner, Altria (Oct. 25, 2018),
     https://www.altria.com/-/media/Project/Altria/Altria/about-altria/federal-regulation-of-
26   tobacco/regulatory-filings/documents/Altria-Response-to-FDA-E-vapor-October-25-2018.pdf.
     60
        Id.
27   61
        Id.
     62
28      Id.

     2017560.1                                                                                  COMPLAINT
                                                    - 17 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 20 of 72



 1   and paying celebrities or other third parties to market or use a particular brand’s e-cigarette.63
 2   Altria also claimed to support “banning vaping in schools” in order to reduce “social access.”
 3   Altria ended the letter by committing to “reverse the current use trend among youth.”64
 4               61.   Less than two months later, Altria changed its tune. On December 20, 2018, Altria
 5   announced that it would be making a $12.8 billion dollar investment in JUUL, the biggest equity
 6   investment in United States history.65 The deal gave Altria a 35% stake in JUUL.
 7               C.    JUUL and Altria Join Forces to Protect JUUL’s Market Share
 8               62.   By the fall of 2018, JUUL was under intense scrutiny. A group of eleven United
 9   States senators wrote JUUL’s CEO, Kevin Burns, a letter in April 2018, declaring that the JUUL
10   device and JUULpods “are undermining our nation’s efforts to reduce tobacco use among youth
11   and putting an entire new generation of children at risk of nicotine addiction and other health
12   consequences.”66 Less than a week later, then-FDA Commissioner Gottlieb announced a
13   crackdown on retailers to limit youth access to e-cigarettes and enforcement actions against JUUL
14   in particular.67 At the same time, the FDA sent JUUL a request for documents relating to
15   marketing, product design, and public health impact.68 In July 2018, Massachusetts Attorney
16   General Maura Healey announced an investigation into JUUL regarding marketing and sale to
17   minors.69 In September 2018, FDA Commissioner Gottlieb called youth vaping an “epidemic”
18
     63
        Id.
19   64
        Id.
     65
20      Cromwell Schubarth, Vaping Unicorn Juul Opens Lab in Mountain View Amid Furor in S.F.,
     Silicon Valley Bus. J. (Feb. 5, 2019), https://www.bizjournals.com/sanjose/news/2019/02/05/juul-
21   opens-lab-in-mountain-view.html.
     66
        Richard Durbin et al., Letter from 11 U.S. Senators, to Kevin Burns, CEO of JUUL Labs, Inc.,
22   United States Senate (Apr. 18, 2018),
     https://www.durbin.senate.gov/imo/media/doc/JUUL%20Letter%20-%20S%20IGNED.pdf.
23   67
        Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement
     actions and a Youth Tobacco Prevention Plan to stop youth use of, and access to, JUUL and
24   other e-cigarettes (April 23, 2018), https://www.fda.gov/news-events/press-
     announcements/statement-fda-commissioner-scott-gottlieb-md-new-enforcement-actions-and-
25   youth-tobacco-prevention.
     68
26      Id.
     69
        Press Release, Office of Attorney General Maura Healey, AG Healey Announces Investigation
27   into JUUL, Other Online E-Cigarette Retailers Over Marketing and Sale to Minors (July 24,
     2018), https://www.mass.gov/news/ag-healey-announces-investigation-into-juul-other-online-e-
28   cigarette-retailers-over-marketing.

     2017560.1                                                                                  COMPLAINT
                                                     - 18 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 21 of 72



 1   and sent letters to JUUL, Altria, and other e-cigarette manufacturers demanding a plan to reduce
 2   youth use.70 Then, in September 2018, as alleged above, the FDA raided JUUL’s headquarters
 3   and seized more than a thousand documents relating to JUUL’s sales and marketing practices.71
 4               63.   On November 13, 2018, JUUL responded with an “Action Plan,” declaring its
 5   intent to stop selling certain flavors in brick-and-mortar stores, restrict purchases of those flavors
 6   on the JUUL website to adults age 21 and over, and shut down its social media accounts.72
 7               64.   As the pressure on JUUL intensified, Altria stepped in to assist. Despite the clear
 8   criticism of JUUL’s conduct in its October 25th letter to the FDA, Altria announced its $12.8 billion
 9   investment in JUUL on December 20, 2018.73 Altria characterized its investment as one intended
10   to “accelerate harm reduction and drive growth.”74 In an investor presentation in 2019, Altria
11   described JUUL as having a “unique” and “compelling” product.75
12               65.   But as the president of the Campaign for Tobacco-Free Kids observed upon
13   announcement of the deal, “Altria has no interest in seriously reducing the number of people who
14   smoke cigarettes.”76
15               66.   Altria would not have made such an investment if it did not intend to grow JUUL’s
16   already enormous market even more. This is confirmed by Altria’s statement when announcing
17   its investment, explaining that its investment in JUUL “enhances future growth prospects” and
18   70
        See CTP Letters to Industry, https://www.fda.gov/tobacco-products/rules-regulations-and-
19   guidance/ctp-letters-industry#youth-access.
     71
        Laurie McGinley, FDA seizes Juul e-cigarette documents in surprise inspection of
20   headquarters, Wash. Post (Oct. 2, 2018), https://www.washingtonpost.com/health/2018/10/02/fda-
     seizes-juul-e-cigarette-documents-surprise-inspection-headquarters/.
21   72
        Juul Labs Action Plan, Message From Kevin Burns, CEO, Juul Labs (Nov. 13, 2018),
     https://newsroom.juul.com/juul-labs-action-plan/.
22   73
        Atria Makes $12.8 Billion Minority Investment in Juul to Accelerate Harm Reduction and Drive
     Growth, Business Wire (Dec. 20, 2018),
23   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL- Accelerate.
24   74
        Id.
     75
25      Howard Willard, Remarks of Chairman and CEO at 2019 CAGNY Investor Presentation, Altria
     (Feb. 20, 2019), Altria Group, Inc., http://investor.altria.com/Cache/IRCache/5847584a-8e53-
26   e0a3-f166-7d5bc7bfe495.PDF?O=PDF&T=&Y=&D=&FID=5847584a-8e53-e0a3-f166-
     7d5bc7bfe495&iid=4087349.
     76
27      Shiela Kaplan & Matt Richtel, Juul Closes Deal with Tobacco Giant Altria, N.Y. Times (Dec.
     20, 2018), https://www.nytimes.com/2018/12/20/health/juul-reaches-deal-with-tobacco-giant-
28   altria.html.

     2017560.1                                                                                    COMPLAINT
                                                      - 19 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 22 of 72



 1   committing to applying “its logistics and distribution experience to help JUUL expand its reach
 2   and efficiency[.]”77 Since the deal was inked in December 2018, Altria’s actions have clearly
 3   helped JUUL maintain, if not expand, its market share—a market share that, based on Altria’s
 4   own October 25, 2018 letter to the FDA, it believes was gained by employing marketing and
 5   advertising practices that contributed to youth vaping. Altria’s Second Quarter 2019 Earnings
 6   Call reported that JUUL continued to grow in the first half of 2019, from a 33% category share in
 7   2018 to 48% by the second quarter 2019. JUUL’s expected revenue for 2019 is $3.4 billion,
 8   nearly triple what it was in 2018.78
 9               67.   From JUUL’s beginnings, Altria had “followed JUUL’s journey rather closely.”79
10   Altria Chairman and CEO Howard Willard said that, for years, his company “watched JUUL
11   carefully to see if it had staying power.”80 Altria decided it did. As Willard explained: “During
12   2018, we concluded that JUUL had not only become the retail share leader in the U.S. e-vapor
13   category, but that no other brand was close to it in share or future growth potential.”81 This was
14   enough for Altria, one of the world’s largest producers and marketers of tobacco products, to call
15   JUUL’s alleged smoking cessation device a “terrific product” and take a 35% stake in the company
16   with its $12.8 billion investment.82 With this investment, Altria now owns both the number one
17   youth initiation cigarette in the United States (the Marlboro cigarette) and the number one youth
18   initiation e-cigarette in the United States, JUUL.
19

20
     77
21      Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
     Drive Growth, BusinessWire (Dec. 20, 2018),
22   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL- Accelerate.
     78
23      Olivia Zaleski & Ellen Huet, Juul Expects Skyrocketing Sales of $3.4 Billion, Despite Flavored
     Vape Restrictions, Bloomberg (Feb. 22, 2019), https://www.bloomberg.com/news/articles/2019-
24   02-22/juul-expects-skyrocketing-sales-of-3-4-billion-despite-flavored-vape-ban.
     79
        Howard Willard, Remarks of Chairman and CEO at 2019 CAGNY Investor Presentation,, Altria
25   (Feb. 20, 2019), Altria Group, Inc., http://investor.altria.com/Cache/IRCache/5847584a-8e53-
     e0a3-f166-7d5bc7bfe495.PDF?O=PDF&T=&Y=&D=&FID=5847584a-8e53-e0a3-f166-
26   7d5bc7bfe495&iid=4087349 at 4.
     80
        Id.
27   81
        Id.
     82
28      Id.

     2017560.1                                                                                 COMPLAINT
                                                    - 20 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 23 of 72



 1               68.   Notwithstanding Altria’s statements to the FDA just two months previously about
 2   its concerns that JUUL was marketing and advertising its products in a way that contributed to the
 3   youth vaping epidemic, Willard stated that the deal would allow Altria to “work[] with JUUL to
 4   accelerate its mission.”83 Altria committed to applying “its logistics and distribution experience to
 5   help JUUL expand its reach and efficiency” and to offering JUUL the support of “Altria’s sales
 6   organization, which covers approximately 230,000 retail locations.”84 It also gave JUUL access to
 7   its “premier” retail shelf space while allowing it to continue to sell its flavored products online
 8   and provided JUUL with access to the databases of all of Altria’s companies. According to
 9   Willard, Altria was “excited to support JUUL’s highly-talented team and offer [Altria’s] best-in-
10   class services to build on their tremendous success.”85 Altria admitted that minors were using
11   JUUL products and that “underage use of e-cigarette product is a problem.”86 Nevertheless, it
12   stated that it believed its investment in JUUL “strengthens its financial profile and enhances
13   future growth prospects.”87
14               69.   Altria’s decision to prioritize profits without regard to the dangers of youth vaping
15   did not go unnoticed. On February 6, 2019, then-FDA Commissioner Scott Gottlieb, sent Altria
16   another letter “regarding representations” made by Altria acknowledging that it “has an obligation
17   to take action to help address the mounting epidemic of youth addiction to tobacco products.”88
18   Commissioner Gottlieb told Altria that its recent purchase of a 35% ownership of JUUL
19   “contradict[s] the commitments you made to the FDA.” The FDA demanded Altria be prepared to
20   explain itself regarding its “plans to stop marketing e-cigarettes and to address the crisis of youth
21   use of e-cigarettes.” Commissioner Gottlieb told Altria that “deeply concerning data” shows that
22
     83
23      Id.
     84
        Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
24   Drive Growth, BusinessWire (Dec. 20, 2018),
     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
25   Investment-JUUL- Accelerate.
     85
        Id.
26   86
        Id.
     87
27      Id.
     88
        Scott Gottlieb, Letter to Howard Willard, U.S. Food and Drug Admin. (Feb. 6, 2019),
28   https://www.fda.gov/media/122589/download.

     2017560.1                                                                                   COMPLAINT
                                                      - 21 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 24 of 72



 1   “youth use of JUUL represents a significant proportion of overall use of e-cigarette products by
 2   children” and despite any steps the companies had taken to address the issue he “ha[d] no reason
 3   to believe these youth patterns of use are abating in the near term, and they certainly do not
 4   appear to be reversing.”89
 5               70.   The companies met with Gottlieb in March 2019 in a meeting the Commissioner
 6   described as “difficult.” Gottlieb “did not come away with any evidence that public health
 7   concerns drove Altria’s decision to invest in JUUL, and instead sa[id] it looks like a business
 8   decision.”90 Just a few weeks later, Gottlieb resigned his position.
 9               71.   As mentioned above, Altria’s investment in JUUL is not only a financial
10   contribution. Altria is working to actively help run JUUL’s operations and expand JUUL’s sales.
11   Altria’s investment brings legal and regulatory benefits to JUUL, by assisting with patent
12   infringement battles and consumer health claims and helping to navigate the regulatory waters and
13   FDA pressure. Altria also brings lobbying muscle. In addition, Altria’s arrangement with JUUL
14   gives JUUL greater access to retail. JUUL has been in 90,000 U.S. retail outlets, while Altria
15   reaches 230,000 U.S. outlets. Altria brings its logistic and distribution experience. Importantly,
16   Altria gives JUUL access to shelf space—and not just shelf space, but space near Altria products
17   and retail displays. The arrangement allows JUUL’s tobacco and menthol-based products to
18   receive prominent placement alongside a top-rated brand of combustible cigarettes.
19               72.   Altria is closely intertwined with JUUL. Not only does Altria’s investment also
20   allow it to appoint a third of JUUL’s board, but in September 2019, JUUL’s CEO resigned to be
21   replaced by a career Altria executive, K.C. Crosthwaite. Crosthwaite had most recently served as
22   the vice president and chief growth officer of Altria Client Services LLC, overseeing the
23   company’s work, including digital marketing, packaging design & innovation; product
24   development; and safety, health, and environmental affairs. Crosthwaite is a career Altria
25   executive who knows Big Tobacco’s playbook all too well, having previously served as the
26   89
        Id.
     90
27      Kate Rooney and Angelica LaVito, Altria shares fall after FDA’s Gottlieb describes ‘difficult’
     meeting on Juul, CNBC (Mar. 19, 2019), https://www.cnbc.com/2019/03/19/altria-shares-fall-
28   after-fdas-gottlieb-describes-difficult-meeting-on-juul.html.

     2017560.1                                                                                   COMPLAINT
                                                     - 22 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 25 of 72



 1   president and CEO of Philip Morris USA, the vice president and general manager at Marlboro, and
 2   the vice president of strategy and business development at Altria Client Services LLC.
 3               73.   This arrangement was profitable for both companies. JUUL employees received $2
 4   billion in bonuses, which, split among the company’s 1,500 employees, was approximately $1.3
 5   million per employee,91 and Altria received millions of teen customers.
 6               74.   JUUL claims its mission is to “improve the lives of the world’s one billion adult
 7   smokers by eliminating cigarettes,” and its advertising now encourages “making the switch.”92
 8   Similarly, Altria’s CEO Howard Willard claimed that it invested in JUUL to help “switching
 9   adult smokers” and “reduce harm.”93 But JUUL does not have FDA approval as a cessation
10   device. This may be because, as one company engineer said: “We don’t think a lot about
11   addiction here because we’re not trying to design a cessation product at all . . . anything about
12   health is not on our mind.”94
13               75.   JUUL also does not have authority or any basis to claim that its product is
14   healthier than cigarettes. On September 9, 2019, the FDA warned JUUL that has it violated
15   federal law by making unauthorized representations that JUUL products are safer than
16   cigarettes.95
17               76.   Moreover, even if JUUL were to obtain FDA approval as a legitimate smoking
18   cessation device, this has no impact—and certainly does not excuse—the Defendants’ past and
19

20   91
        Olivia Zaleski, Juul Employees to Get $2 Billion Bonus in Altria Deal, Bloomberg (Dec. 20,
     2018), https://www.bloomberg.com/news/articles/2018-12-20/juul-employees-said-to-get-2-
21   billion-bonus-in-altria-deal.
     92
        Lyndsey Cambridge, Thornton’s Budgens links with Juul offer smoking cessation service, The
22   Grocer, Sept. 9 2019, https://www.thegrocer.co.uk/health/thorntons-budgens-links-with-juul-to-
     offer-smoking-cessation-service/597359.article.
23   93
        Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and
     Drive Growth, BusinessWire (Dec. 20, 2018),
24   https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-
     Investment-JUUL-%20Accelerate.
25   94
        Nitasha Tiku, Startup Behind the Lambo of Vaporizers Just Launched an Intelligent e-
26   Cigarette, The Verge (Apr. 21, 2015), https://www.theverge.com/2015/4/21/8458629/pax-labs-e-
     cigarette-juul.
     95
27      Juul Labs, Inc. Warning Letter, U.S. Food and Drug Admin. (Sept. 9, 2019),
     https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-
28   letters/juul-labs-inc-590950-09092019.

     2017560.1                                                                                   COMPLAINT
                                                     - 23 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 26 of 72



 1   present conduct that targets youth. Regardless of the potential health benefits to chain smokers
 2   from switching to vaping from smoking, there is no benefit to young people from starting to vape.
 3               77.   To be clear, a key part of revenue growth like JUUL’s is addicting youth to
 4   nicotine, as the tobacco industry has long known. Beginning in the 1950s, JUUL’s now corporate
 5   affiliate, Philip Morris, intentionally marketed cigarettes to young people under the age of 21 to
 6   recruit “replacement smokers” to ensure the economic future of the tobacco industry.96 Philip
 7   Morris knew that youth smoking was essential to the tobacco industry’s success and longevity, as
 8   an internal Philip Morris document makes clear: “It is important to know as much as possible
 9   about teenage smoking patterns and attitudes. Today’s teenager is tomorrow’s potential regular
10   customer and the overwhelming majority of smokers first begin to smoke while still in their
11   teens.”97 For this reason, tobacco companies focused on the 14-24 year-old age group, because
12   “younger adult smokers have been the critical factor in the growth” of tobacco companies, and
13   the 14-18 year-old group was an increasing segment of the smoking population.98 As the Vice-
14   President of Marketing at R.J. Reynolds Tobacco Company [“RJR”] explained in 1974, the
15   “young adult market . . . represent[s] tomorrow’s cigarette business. As this 14-24 age group
16   matures, they will account for a key share of the total cigarette volume— for at least the next 25
17   years.”99 RJR’s now-infamous Joe Camel “ambassador of Cool” advertising campaign, which ran
18   from 1988 through 1997, exemplifies the importance the tobacco industry placed on hooking
19   young smokers early.100
20

21

22   96
        Amended Final Opinion at 972, ECF. No. 5750, U.S. v. Philip Morris, No. 99-cv-2496 (D.D.C.
     Sept. 8, 2006).
23   97
        Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May 14,
     2001), https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
24   98
        Id.
     99
25      C.A. Tucker, Marketing Plans Presentation to RJRI B of D, Truth Tobacco Industry
     Documents, U. of S.F. (Sept. 30, 1974),
26   https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=ypmw0091 at 2.
     100
         Joe Camel: Character of the Year Advertisement, Stanford U. Res. into the Impact of Tobacco
27   Advert. (1990),
     http://tobacco.stanford.edu/tobacco_main/images.php?token2=fm_st138.php&token1=fm_img40
28   72.php&theme_.

     2017560.1                                                                                  COMPLAINT
                                                     - 24 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 27 of 72



 1               D.    The Secret to JUUL’s Success: Hooking Kids
 2               78.   It is clear that JUUL, like Philip Morris and RJR before it, targeted youth as a key
 3   business demographic. A recent study showed that 15-17 year-olds are 16 times more likely to
 4   use JUUL than 25-34 year-olds.101
 5               79.   Indeed, JUUL was well aware from the beginning that its products would appeal to
 6   youth. A former JUUL manager, who spoke to The New York Times on the condition that his
 7   name not be used, said that within months of JUUL’s 2015 introduction, it became evident that
 8   teenagers were either buying JUULs online or finding others who made the purchases for them.
 9   Some people bought more JUUL kits on the company’s website than they could individually
10   use—sometimes 10 or more devices at a time. “First, they just knew it was being bought for
11   resale,” said the former senior manager, who was briefed on the company’s business strategy.
12   “Then, when they saw the social media, in fall and winter of 2015, they suspected it was
13   teens.”102
14               80.   This “suspicion” has been studied by researchers, who estimated that over 44
15   percent of JUUL’s Twitter account was being followed by underage youth.103
16               81.   Because of Big Tobacco’s demonstrated effectiveness at addicting youth to nicotine,
17   cigarette manufacturers, under the Master Settlement Agreement and subsequent regulations, must
18   operate under tight restrictions regarding their advertising and marketing activities. By way of
19   example, cigarette companies may not: use outdoor advertising such as billboards; sponsor
20   events; give free samples; pay any person to “use, display, make reference to or use as a prop any
21   Tobacco Product, Tobacco Product package . . . in any . . . ‘Media;’”104 pay any third party to
22
     101
         Joyce Frieden, Vaping Companies Marketing to Teens, House Panel Told, MedPage Today
23   (July 24, 2019), https://www.medpagetoday.com/primarycare/smoking/81210.
     102
24       Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’? N.Y.
     Times (Aug. 27, 2019), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
25   marketing.html.
     103
         Annice Kim et al., Estimated Ages of JUUL Twitter Followers, JAMA Network (May 20,
26   2019), https://jamanetwork.com/journals/jamapediatrics/article-abstract/2733855.
     104
27       Master Settlement Agreement, (Nov. 1998),
     https://publichealthlawcenter.org/sites/default/files/resources/master-settlement-agreement.pdf at
28   17.

     2017560.1                                                                                   COMPLAINT
                                                      - 25 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 28 of 72



 1   conduct any activity which the tobacco manufacturer is prohibited from doing105; or sell
 2   “flavored” cigarettes.106
 3               82.   All of these above activities were prohibited because of their effectiveness at
 4   appealing to youth. As described below, all of these activities figured prominently in JUUL’s
 5   marketing campaign.
 6               83.   According to Dr. Robert Jackler, an otolaryngologist and professor at Stanford
 7   University School of Medicine and principal investigator for SRITA, JUUL’s initial marketing
 8   was “patently youth oriented.”107 The JUUL’s 2015 ad campaign, called “Vaporized” was
 9   designed to create a “cult-like following.”108 Its imagery featured a vivid color scheme and models
10   in their twenties in poses that researchers note are evocative of behaviors more characteristic of
11   underage teens than mature adults.109 Dr. Jackler and his colleagues found it “clear” that this
12   imagery resonated with underage teens who aspire to emulate trendsetting young adults.110
13               84.   Tobacco advertisers have long understood that teens are attracted to such imagery.
14   The Vaporized campaign was featured on the front page of VICE magazine, which claims to be
15   “the #1 youth media company" in the world.111
16               85.   In the summer of 2015, an animated series of Vaporized billboards, with the
17   campaign’s youth-appealing imagery, were displayed in New York’s Times Square.112
18               86.   Over the first year after JUUL launched its ad campaign in June 2015, it held a
19   series of at least 50 highly stylized parties, typically with rock music entertainment, in cities across
20   the United States.113 Thousands of young people were given free nicotine-filled JUULpods
21   105
         Id. at 18.
     106
         Family Smoking Prevention and Tobacco Control and Federal Retirement Reform Act, Pub. L.
22   No. 111-31, § 907, 123 Stat 1776, 1799 (2009).
     107
         Robert K. Jackler, The Role of the Company in the Juul Teen Epidemic, Testimony of Robert
23   Jackler before the House Subcommittee on Economic and Consumer Policy (July 24, 2019),
     https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
24   JacklerR-20190724.pdf at 2 (“Jackler Testimony”).
     108
25       Id. at 4.
     109
         JUUL Advertising at 7.
26   110
         Id.
     111
         Id. at 16-17.
27   112
         Id.
     113
28       Id. at 27.

     2017560.1                                                                                   COMPLAINT
                                                      - 26 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 29 of 72



 1   (appropriately named “JUUL starter kits”), and JUUL posted photos of various young people
 2   enthusiastically puffing on JUULs across their social media channels.114 JUUL also featured
 3   popular stars such as Katy Perry holding a JUUL at the Golden Globes.115
 4               87.   JUUL knew these images would be successful in achieving this result because it
 5   intentionally crafted them to mimic specific traditional tobacco advertisements that Big Tobacco
 6   had used to target teens. In fact, many of JUUL’s ads are nearly identical to old cigarette ads that
 7   were designed to get teens to smoke. Like its Big Tobacco predecessors, the focus of JUUL’s
 8   initial marketing was on colorful ad campaigns using eye-catching designs and youth-oriented
 9   imagery with themes of being cool, carefree, stylish, attractive, sexy, and popular—unusual
10   themes and images if one’s objective is to promote an adult’s only smoking cessation device.
11               88.   JUUL used Big Tobacco’s advertising imagery, but coupled it with a modern, state-
12   of-the-art marketing campaign designed to target youth. It relied heavily on social media, crafting
13   a powerful online presence, which persists even after JUUL deleted its accounts in the face of
14   mounting public scrutiny. JUUL was particularly active on Instagram, which is the most popular
15   social media site among teens.116 JUUL cultivated hashtags, allowing the company to blend its ads
16   in with a wide range of user content, increasing exposure while concealing the commercial nature
17   of the content.117 JUUL then used hashtags to reinforce the themes it crafted in its product
18   design, like #style, #technology, #smart, and #gadget. JUUL’s hashtags attracted an enormous
19   community of youthful posts on a wide array of subjects. According to Dr. Jackler, #Juul
20   contains literally thousands of juvenile postings, and numerous Instagram hashtags contain the
21   JUUL brand name.118 Even after JUUL halted its own social media posts in November 2018,
22   viral peer-to-peer promotion among teens insured continued corporate and product visibility
23   among youth.119 In fact, community posts about JUUL increased after JUUL itself quit social
24
     114
25       Id.
     115
         Jackler Testimony at 8.
26   116
         JUUL Advertising at 34.
     117
         Id. at 34.
27   118
         Jackler Testimony at 10.
     119
28       Id. at 11.

     2017560.1                                                                                 COMPLAINT
                                                    - 27 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 30 of 72



 1   media in the fall of 2018. Prior to November 2018, over a quarter of a million posts appeared. In
 2   the eight months after JUUL halted its promotional postings, the rate of community postings
 3   increased significantly, resulting in the number of posts doubling to over half a million.120
 4               89.   JUUL also paid social media influencers to post photos of themselves with JUUL
 5   devices and to use the hashtags that it was cultivating.121 JUUL entered a contract with an
 6   advertising agency specifically to identify and recruit social media influencers that had at least
 7   30,000 followers to, according to an internal JUUL email, “establish a network of creatives to
 8   leverage as loyalists” for the JUUL brand.122 One such influencer was Christina Zayas, whom
 9   JUUL paid $1,000 for just one blog post and one Instagram post in the fall of 2017.123
10               90.   JUUL instituted an “affiliate program” to recruit those who authored favorable
11   reviews of its products by providing such reviewers with a 20% discount of purchases of JUUL
12   products.124 It even recruited JUUL users to act as part of their marketing team by asking users to
13   “refer a friend and get a discount.”125
14               91.   Such tactics masked what were in fact JUUL advertisements as user content,
15   further increasing exposure and ultimately solidifying the company in teen pop culture as a form
16   of cultural currency. JUUL’s strategy was so successful in embedding its products into pop
17   culture that it entered the vernacular as a verb. The JUUL device and the term “juuling” are so
18   pervasive that JUUL effectively eliminated not only competitors, but also any potentially
19   alarming terms like “smoking” or “e-cigarette,” which could alert users of the true nature of the
20   device or activity. A recent study found that 63% of adolescent JUUL users did not know that
21

22   120
         Id.
23   121
         JUUL Advertising.
     122
         Kenrick Cai, Juul Funded High Schools, Recruited Social Media Influencers To Reach Youth,
24   House Panel Charges, Forbes (July 25, 2019),
     https://www.forbes.com/sites/kenrickcai/2019/07/25/juul-high-schools-influencers-reach-youth-
25   house-investigation/#777f3be933e2.
     123
         Michael Nedelman et al., #Juul: How social media hyped nicotine for a new generation, CNN
26   Health (Dec. 19, 2018), https://www.cnn.com/2018/12/17/health/juul-social-media-
     influencers/index.html.
27   124
         Jackler Testimony at 9-10.
     125
28       Jackler Testimony at 9.

     2017560.1                                                                                 COMPLAINT
                                                     - 28 -               MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 31 of 72



 1   JUULpods contain nicotine.126 This has worked to JUUL’s advantage and was in fact a deliberate
 2   part of its strategy. In the first year after its launch, not one of JUUL’s 171 promotional emails
 3   said anything about nicotine content,127 and it did not include nicotine warnings on the JUUL
 4   packaging until August 2018, when it was forced to do so.
 5               92.   The design of JUUL’s product is also acutely attractive to youth. Unlike most of
 6   its predecessors, JUUL looks nothing like a cigarette. Instead, JUUL is sleek and linear and seems
 7   like the latest tech invention. This is not surprising, given the founders’ Silicon Valley product
 8   design education and training. The evocation of technology makes the JUUL device familiar and
 9   desirable to the younger tech-savvy generation, particularly teenagers. The JUUL device even has
10   features reminiscent of youth-oriented tech culture and gaming, like “secret” features users can
11   unlock, such as making the indicator light flash rainbow colors in “party mode.” JUUL has been
12   so successful in emulating technology that the small, rectangular devices are often mistaken for—
13   or passed off as—flash drives.
14               93.   The ability to conceal a JUUL is also part of the appeal for adolescents. The
15   devices are small and slim, so they fit easily in a closed hand or a pocket. The ease and simplicity
16   of use—there is nothing to light or unwrap, not even an on-off switch—also make it possible to
17   covertly use a JUUL behind a turned back, which has become a trend in many schools. Finding
18   new ways to hide the ever-concealable JUUL has spawned products designed just for that
19   purpose, such as apparel that allows the wearer to use the device while it is concealed in the
20   drawstring of a hoodie or the strap of a backpack.128
21               94.   JUUL also created special flavors that make its addictive, high-tech device even
22   more attractive to adolescents. Tobacco companies have known for decades that flavored products
23   are key to nicotine adoption by youth. A 1972 Brown & Williamson memorandum entitled:
24
     126
         Juul e-Cigarettes Gain Popularity Among youth, But Awareness of Nicotine Presence Remains
25   Low, Truth Initiative (Apr. 18, 2018), https://truthinitiative.org/press/press-release/juul-e-
     cigarettes-gain-popularity-among-youth-awareness-nicotine-presence.
26   127
         JUUL Advertising at 25.
     128
27       Evie Blad, ‘Juuling’ and Teenagers: 3 Things Principals and Teachers Need to Know, Educ.
     Wk. (July 18, 2018), https://www.edweek.org/ew/articles/2018/07/18/juuling-and-teenagers-3-
28   things-principals-and.html.

     2017560.1                                                                                   COMPLAINT
                                                      - 29 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 32 of 72



 1   “Youth Cigarette – New Concepts,” specifically noted the “well-known fact that teenagers like
 2   sweet products.”129 A 1979 Lorillard memorandum concluded that younger customers would be
 3   “attracted to products with ‘less tobacco taste,” and even proposed borrowing data from the “Life
 4   Savers” candy company to determine which flavors enjoyed the widest appeal among youth.130
 5   According to 2004 data, 17-year-old smokers were more than three times likely as those over 25
 6   to smoke flavored cigarettes and viewed flavored cigarettes as safer.131 For this reason, in 2009
 7   the FDA banned flavored cigarettes pursuant to its new authority under the Family Smoking
 8   Prevention and Tobacco Control Act of 2009. In announcing the ban, FDA Commissioner Dr.
 9   Margaret Hamburg declared that “flavored cigarettes are a gateway for many children and young
10   adults to become regular smokers.”132
11               95.   There is no reason to believe that flavors play any different role with respect to e-
12   cigarettes and youth. In fact, a 2017 study of the cigarette flavor ban found that the ban was
13   effective in lowering the number of smokers and the amount smoked by smokers, though it was
14   associated with an increased use of menthol cigarettes (the only flavor still available).133
15   According to the Surgeon General, 85% of adolescents who use e-cigarettes use flavored
16   varieties.134 Studies also show that flavors motivate e-cigarette initiation among youth135 and that
17
     129
         K. M. Cummings et al., Marketing to America’s Youth: Evidence From Corporate Documents,
18   BMJ Journals Vol. 11, Issue Supp. 1 (Mar. 1, 2002),
     https://tobaccocontrol.bmj.com/content/11/suppl_1/i5.info.
19   130
         Laurie Halverson & Kathy Sheran, Big Tobacco Lurks Behind E-Cigarettes, Star Tribune
20   (Apr. 10, 2014, 6:40 PM), https://www.startribune.com/big-tobacco-lurks-behind-e-
     cigarettes/254821801/.
     131
21       Gardiner Harris, Flavors Banned From Cigarettes to Deter Youth, N.Y. Times (Sept. 22,
     2009), https://www.nytimes.com/2009/09/23/health/policy/23fda.html.
22   132
         Id.
     133
         Stanton A. Glantz, PhD, More evidence to support eliminating flavors to reduce youth cigarette
23   and e-cigarette use, UCSF Center for Tobacco Control Research and Education Cigarette Ban on
     Adolescent Tobacco Use, 52(5) Am. J.of Preventive Med. 3139 (Jan. 9, 2017); MB. Harrell, et al.,
24   Flavored e-cigarette use: Characterizing youth, young adult, and adult users, 5 Preventive Med.
     Rep. 33 (Nov. 11, 2016)
25   134
         E-Cigarette Use Among Youth and Young Adults, U.S. Dept. of Health and Human Services
26   (2016), https://www.ctclearinghouse.org/Customer-Content/www/topics/2444-E-Cigarette-Use-
     Among-Youth-And-Young-Adults.pdf.
     135
27       Karl Paul, Flavored Vapes Lure Teens Into Smoking and Nicotine Addiction, Study Shows,
     MarketWatch (Feb. 26, 2019), https://www.marketwatch.com/story/flavored-vapes-lure-teens-
28   into-smoking-and-nicotine-addiction-study-shows-2019-02-25.

     2017560.1                                                                                    COMPLAINT
                                                      - 30 -                 MDL CASE NO. NO. 19-MD-2913-WHO
         Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 33 of 72
     l


 1       youth are much more likely to use flavored tobacco products than adults are.136 In fact, in
 2       September 2019, the State of Michigan banned flavored e-cigarettes, a step the governor said was
 3       needed to protect young people from the potentially harmful effects of vaping; Governor Andrew
 4       Cuomo of New York announced that he would pursue emergency regulations to ban the sale of
 5       flavored e-cigarettes;137 and Governor Jay Inslee of Washington State ordered the Washington
 6       State Department of Health to ban all flavored vapor products.138 Despite JUUL’s claims that its
 7       target market is adult smokers, the company entered the market with flavors like Cool Mint,
 8       Crème Brulee, Fruit Medley, Cucumber, and Mango. These flavors were the reason countless
 9       adolescents started using JUUL products.
10                   96.   The flavors pose dangers beyond luring young people into trying nicotine. Studies
11       now show these sweet and fruity flavors present distinct additional health hazards. Researchers
12       have found that some of the chemicals JUUL uses for flavor and perfume— particularly in the
13       Crème Brulee flavor—contain relatively high levels of acetals. 139 Acetals are airway-irritating
14       chemicals that may cause lung damage.140 Dr. Robert Jackler said that test results have shown
15       that JUUL’s sweet and fruity flavors “contribute[] to the increasing body of evidence
16       documenting toxicological effects of e-cig vapor . . . .”141
17                   97.   On November 19, 2019, the American Medical Association (AMA) called for the
18       total ban on all e-cigarette and vaping products that do not meet FDA approval as cessation tools.
19       Physicians, residents, and medical students from across the country voted to adopt policies on
20       136
            AC Villanti et al., Flavored Tobacco Product Use in Youth and Adults: Findings From the
         First Wave of the PATH Study (2013-2014), 53 Am. J. of Preventative Med. 139 (2017),
21       https://pubmed.ncbi.nlm.nih.gov/28318902/.
         137
22           Jesse McKinley & Christina Goldbaum, New York Moves to Ban Flavored E-Cigarettes by
         Emergency Order, N.Y Times (Sept. 15, 2019),
23       https://www.nytimes.com/2019/09/15/nyregion/vaping-ban-ny.html.
         138
             Gov. Jay Inslee, Exec. Order No. 19-03 Addressing the Vaping Use Public Health Crisis (Sept.
24       27, 2019), https://www.governor.wa.gov/sites/default/files/19-03%20-
         %20Addressing%20the%20Vaping%20Public%20Health%20Crisis%20%28tmp%29.pdf?utmme
25       dium=email&ut%20m source=govdelivery.
         139
             Susie Neilson, Irritating Compounds Can Show Up in ‘Vape Juice’, NPR (July 30, 2019),
26       https://www.npr.org/sections/health-shots/2019/07/30/746238009/irritating-compounds-
         discovered-in-vape-juice.
27       140
             Id.
         141
28           Id.

         2017560.1                                                                                 COMPLAINT
                                                        - 31 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 34 of 72



 1   AMA’s longtime efforts to prevent another generation from becoming dependent on nicotine. As
 2   part of the request for a ban, AMA President Patrice A. Harris, M.D., M.A., said “It’s simple – we
 3   must keep nicotine products out of the hands of young people and that’s why we are calling for an
 4   immediate ban on all e-cigarette and vaping products from the market. With the number of young
 5   people using e-cigarettes spiking it is not only critical that there is research into nicotine addiction
 6   treatments for this population, but it is imperative that we continue efforts to prevent youth from
 7   ever using nicotine.”142
 8               E.    The Cost of JUUL’s Success
 9               98.   In addition to designing its devices to be particularly attractive to youth, JUUL
10   designed its devices to be highly addictive. Unlike most other e-cigarettes, which use freebase
11   nicotine, JUUL uses patented nicotine salts from which it makes liquid nicotine cartridges, or
12   JUULpods.143 Each JUULpod is, according to the company, the equivalent of a pack of
13   cigarettes. Each pod contains an alarming amount of nicotine, with up to 59 mg per ml—an
14   amount that is roughly three times the amount of nicotine that can be sold to consumers in the
15   European Union in a JUULpod. On top of ramping up the amount of nicotine, JUULpods enabled
16   the company to increase the rate and amount of nicotine delivery to the JUUL user, roughly
17   doubling the concentration and nearly tripling the delivery speed of nicotine of the average e-
18   cigarette.144
19               99.   Big Tobacco spent decades manipulating nicotine in order to foster and maintain
20   addiction in their customers. RJR developed and patented nicotine salt additives, including
21   nicotine benzoate, to increase nicotine delivery in cigarette smoke. The objective was to provide
22   an additional “nicotine kick” based on increased nicotine absorption associated with lower pH.
23
     142
24       Press Release, American Med. Ass’n, AMA calls for total ban on all vaping products not
     approved by FDA (Nov. 19, 2019), https://www.ama-assn.org/press-center/press-releases/ama-
25   calls-total-ban-all-vaping-products-not-approved-fda.
     143
         Rachel Becker, Juul’s Nicotine Salts Are Dominating the Market – And Other Companies Want
26   In, The Verge (Nov. 21, 2018), https://www.theverge.com/2018/11/21/18105969/juul-vaping-
     nicotine-salts-electronic-cigarettes-myblu-vuse-markten.
27   144
        How Much Nicotine is In Juul?, Truth Initiative (Feb. 26, 2019),
28   https://truthinitiative.org/research-resources/emerging-tobacco-products/how-much-nicotine-juul.

     2017560.1                                                                                   COMPLAINT
                                                      - 32 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 35 of 72



 1   JUUL uses this very same concept for its market-dominating e-cigarettes. The company’s patent
 2   for its nicotine salts describes a process for combining benzoic acids with nicotine, a formulation
 3   that mimics the nicotine salt additive developed by RJR. JUUL’s use of benzoic acid and
 4   manipulation of pH affect the palatability of nicotine inhalation by reducing the “throat hit” that
 5   users experience when vaping. Indeed, this was the objective behind using nicotine salts (as
 6   compared to “free base nicotine” which has a higher pH). According to Ari Atkins, one of the
 7   inventors of the JUUL device, “[i]n the tobacco plant, there are these organic acids that naturally
 8   occur. And they help stabilize the nicotine in such a way that makes it . . . I’ve got to choose the
 9   words carefully here: Appropriate for inhalation.”145
10               100.   Because smokers are already accustomed to a certain level of harshness and throat
11   hit, developing a product with low levels of harshness and minimal “throat hit” is only a critical
12   concern if your goal is to appeal to non-smokers, for example, youth. Minimizing the harshness
13   of nicotine also allows one to vape more frequently and for longer periods of time and masks the
14   amount of nicotine being delivered by eliminating the unpleasant throat hit normally associated
15   with large doses of nicotine. The harshness of freebase nicotine makes prolonged vaping difficult;
16   the use of nicotine salts solves that problem. Put another way, the nicotine salt technology behind
17   JUULpods makes JUUL “smoke” highly potent yet hardly perceptible.
18               101.   The increased nicotine exposure facilitated by the JUUL device has serious health
19   consequences. The ease of use and “smoothness” strip away external inhibitors and enable
20   extreme levels of unfettered use. Using JUUL’s own calculations, consuming two JUULpods in a
21   day is the equivalent of consuming two to four packs of cigarettes a day. In this way, JUUL has
22   not only created a new generation of e-cigarette smokers but has also pioneered a new style of
23   smoking—vaping—that is more nicotine-saturated than ever before.
24               102.   Increased rates and duration of smoking lead to greater overall exposure to
25   nicotine. Nicotine is a neurotoxin. A highly addictive, psychoactive substance that targets brain
26   areas involved in emotional and cognitive processing, nicotine poses a particularly potent threat
27
     145
        David Pierce, This Might Just Be the First Great E-Cig, Wired.com (Apr. 21, 2015),
28   https://www.wired.com/2015/04/pax-juul-ecig/.

     2017560.1                                                                                   COMPLAINT
                                                      - 33 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 36 of 72



 1   to the adolescent brain, as it can “derange the normal course of brain maturation and have lasting
 2   consequences for cognitive ability, mental health, and even personality.”146 Studies also show
 3   that exposure to nicotine as a teen—even minimal exposure—biologically primes the brain for
 4   addiction and greatly increases likelihood of dependence on nicotine as well as other substances
 5   later in life.147
 6               103.    Exposure to nicotine during adolescence through young adulthood can disrupt the
 7   formation of brain circuits that control attention and learning because the brain is not fully
 8   developed until the mid-20s. Nicotine activates the limbic system more strongly in the adolescent
 9   brain than in the adult brain, making addiction a significantly greater risk for youth who use
10   nicotine. Young people are also at risk for long-term effects of exposing their brains to nicotine,
11   including mood disorders and permanent lowering of impulse control.
12               104.    Nicotine addiction is a serious injury recognized by the medical community in the
13   Diagnostic and Statistical Manual (DSM), categorized by “a problematic pattern of tobacco use,
14   leading to clinically significant impairment or distress.”148
15               105.    Medical research has revealed the difficulty of ceasing use of nicotine through
16   nicotine withdrawal. Nicotine withdrawal is categorized by irritability, anxiety, difficulty
17   concentrating, restlessness, increased appetite, dysphoric or depressed mood, and insomnia.149
18               106.    According to the National Institute of Drug Abuse, 31% of the teen e-cigarette users
19   will start smoking within six months, compared to 8% of non-e-cigarette users.150
20   146
        Natalia A. Goriounova & Huibert D. Mansvelder, Short- and Long-Term Consequences of
21   Nicotine Exposure during Adolescence for Prefrontal Cortex Neuronal Network Function, 2(12)
     Cold Spring Harbor Persp. Med. 2 (2012),
22   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3543069/pdf/cshperspectmed-ADD-
     a012120.pdf.
23   147
         Michelle Ren and Shahrdad Lotfipour, Nicotine Gateway Effects on Adolescent Substance
     Use, West J. Emergency Med. (Aug. 20, 2019),
24
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6754186/.
     148
25       Psychology Today, Tobacco-Related Disorders,
     https://www.psychologytoday.com/us/conditions/tobacco-related-
26   disorders#:~:text=Symptoms,period%20of%20time%20than%20intended (last visited Aug. 5,
     2020).
     149
27       Ian McLaughlin et al., Nicotine Withdrawal, U.S. Nat’l Library of Medicine, Nat’l Institutes of
     Health (Aug. 19, 2015), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4542051/.
     150
28       National Institute on Drug Abuse, Teens and E-cigarettes (Updated February 2016),
                                                                      Footnote continued on next page
     2017560.1                                                                                     COMPLAINT
                                                        - 34 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 37 of 72



 1               107.   Signs of addiction to nicotine include trembling, nausea, and frequent e-cigarette
 2   use. Other tell-tale signs are frequent trips to the bathroom, reports of illness, or hand-to-mouth
 3   activity.
 4               108.   According to congressional testimony from Dr. Jonathan Winickoff, a professor of
 5   pediatrics at Harvard Medical School and the Director of Pediatric Research in the Tobacco
 6   Research and Treatment Center, “[n]icotine addiction can take hold in only a few days, especially
 7   in the developing adolescent brain that is particularly vulnerable to addiction to nicotine . . . Many
 8   of my patients find JUUL nearly impossible to stop. Nicotine withdrawal can cause headaches,
 9   insomnia, irritability, anxiety, and depression, and these withdrawal symptoms are one of the
10   primary reasons a nicotine addiction is difficult to overcome.”151 Moreover, there is a lack of
11   effective tools to help adolescents overcome nicotine addiction:
12               109.   there is no good data on how to treat adolescents with e-cigarette dependence;
13   there has not been enough research on youth tobacco cessation strategies; and most of the
14   pharmacological therapies approved for adults have been shown to be ineffective or only
15   marginally effective in adolescents.152
16               110.   Research in Massachusetts indicates that daily JUUL and other e-cigarette use is
17   much more likely to continue than daily cigarette smoking. Out of the surveyed students who
18   reported ever using cigarettes, only 17% indicated that they remained daily smokers. Out of the
19   surveyed students who reported ever using e-cigarettes daily, 58% remained daily users. This data
20   “demonstrates that e-cigarette use in teens is very persistent, a result consistent with the
21   addictiveness of JUUL and the difficulty teens have in trying to quit.”153
22

23
     Footnote continued from previous page
24   https://www.drugabuse.gov/drug-topics/trends-statistics/infographics/teens-e-cigarettes.
     151
         Examining JUUL’s Role in the Youth Nicotine Epidemic: Part I, Hearing Before the Subcomm.
25   on Econ. and Consumer Policy of the H. Comm. on Oversight and Reform, 116th Cong. (2019)
     (statement of Jonathan P. Winickoff, American Academy of Pediatrics) (“Winickoff Testimony”),
26   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Winickoff%
     20AAP%20Testimony.pdf at 2-3.
27   152
         Id. at 3.
     153
28       Id. at 2.

     2017560.1                                                                                    COMPLAINT
                                                      - 35 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 38 of 72



 1               111.   E-cigarette use also puts adolescents at increased risk for cigarette smoking.
 2   Compared to adolescents who do not use e-cigarettes, those who do are 3.5 times more likely to
 3   begin smoking cigarettes.154
 4               112.   The dangerous and destructive nature of nicotine is no recent discovery. As a key
 5   ingredient in tobacco products, the drug and its deleterious effects have been the subject of
 6   scientific research and public health warnings for decades. Nicotine causes cardiovascular,
 7   reproductive, and immunosuppressive problems with devastating effects. Part of the reason the
 8   national decline in cigarette use in recent years was such a victory for public health was because
 9   there was a corresponding decline in teen exposure to nicotine. From 2000 to 2017, the smoking
10   rate among high school students fell by 73%.155
11               113.   That trend has been completely reversed. In 2018, more than one in four high school
12   students in the United States reported using a tobacco product in the past thirty days, a dramatic
13   increase from just one year before.156 But there was no increase in the use of cigarettes, cigars,
14   or.hookahs during that same time period.157 There was only increased use in a single tobacco
15   product: e-cigarettes. While use of all other tobacco products continued to decrease as it had been
16   for decades, e-cigarette use among high school students increased 78% in just one year.158 This
17   drastic reversal caused the CDC to describe youth vaping an “epidemic.”159
18
     154
19       Id.
     155
         Press Release, Matthew L. Myers, President, Campaign for Tobacco-Free Kids, Press Release:
20   On 20th Anniversary of State Tobacco Settlement (the MSA), It’s Time for Bold Action to Finish
     the Fight Against Tobacco, Campaign for Tobacco-Free Kids (Nov. 26, 2018),
21   https://www.tobaccofreekids.org/press-releases/2018_11_26_msa20.
     156
         Press Release, Ctrs. For Disease Control and Prevention, Progress Erased: Youth Tobacco
22   Use Increased During 2017-2018 (Feb. 11, 2019),
     https://www.cdc.gov/media/releases/2019/p0211-youth-tobacco-use-increased.html.
23   157
         Ctrs. for Disease Control and Prevention, Tobacco Use By Youth Is Rising: E-Cigarettes are the
     Main Reason (Feb. 2019), https://www.cdc.gov/vitalsigns/youth-tobacco-use/index.html.
24   158
         Scott Gottlieb, U.S. Food & Drug Admin., Statement from FDA Commissioner Scott Gottlieb,
25   M.D., on proposed new steps to protect youth by preventing access to flavored tobacco products
     and banning menthol in cigarettes, U.S. Food & Drug Admin. (Nov. 15, 2018),
26   https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-
     gottlieb-md-proposed-new-steps-protect-youth-preventing-access.
     159
27       Jerome Adams, Ctrs. For Disease Control and Prevention, Surgeon General’s Advisory on E-
     cigarette Use Among Youth 2 (Dec. 2018), https://e-cigarettes.surgeongeneral.gov/documents/
28   surgeon-generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.

     2017560.1                                                                                    COMPLAINT
                                                       - 36 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 39 of 72



 1               114.   The teen vaping epidemic of which JUUL is the architect has and will continue to
 2   have significant costs, both for individual users and for society. Nicotine addiction alone has
 3   significant health care costs, and these costs are exacerbated when adolescents are involved.
 4   Adolescent nicotine addiction leads to memory and attention problems, and increased chances of
 5   addiction later in life, all of which will continue to have long-lasting impacts on society.
 6               115.   Science is also beginning to show that e-cigarettes have the potential to cause even
 7   more, distinct health risks and costs. Research has shown that the flavor chemicals themselves are
 8   cytotoxic in both e-liquid and aerosol form.160 One study looked at “eight pre-filled JUUL e-
 9   cigarette pods available on the market [and] found that all e-liquids and corresponding aerosols
10   were cytotoxic to human lung epithelial cells.”161 The very same liquids that enable e-cigarettes
11   to deliver nicotine with such potency are proving to be increasingly dangerous. When heated, the
12   vape liquid turns into aerosol, which may contain, in addition to nicotine, ultrafine toxic particles
13   such as heavy metals, additional chemicals, and volatile organic compounds.162 These chemicals
14   have the potential to be deadly. Vaping is now linked to conditions like chronic obstructive
15   pulmonary disease and seizures, and there were 193 possible cases of severe lung illness
16   associated with e-cigarette product use in 22 states in less than two months in the summer of 2019
17   alone.163 Public health officials reported the first known death from a vaping-related illness on
18   August 23, 2019.164 As of February 18, 2020, there have been a total of 2,807 hospitalized E-
19   Cigarette or Vaping Product Associated Lung Injury (“EVALI”) cases or deaths in all 50 states,
20
     160
         Washington State Board of Health, Health Impact Review of HB 1932 Concerning Vapor
21   Products – 2019 Legislative Session, 13 (Sept. 2019)
     https://sboh.wa.gov/Portals/7/Doc/HealthImpactReviews/HIR-2020-01-HB1932..pdf?ver=2019-
22   09-24-141026-263.
     161
         Id.
23   162
         Lena H. Sun, He went from hiking enthusiast to ‘on death’s door’ within days. Doctors
     blamed vaping, Wash. Post (Aug. 24, 2019), https://www.washingtonpost.com/health/one-mans-
24   near-death-experience-with-vaping-related-lung-failure/2019/08/24/ca8ce42c-c5b4-11e9-9986-
     1fb3e4397be4_story.html.
25   163
         Press Release, Ctrs. For Disease Control and Prevention, CDC, FDA, States Continue to
26   Investigate Severe Pulmonary Disease Among People Who Use E-cigarettes (last updated Aug. 23,
     2019), https://www.cdc.gov/media/releases/2019/s0821-cdc-fda-states-e-cigarettes.html.
     164
27       Matt Richtel & Sheila Kaplan, First Death in a Spate of Vaping Sicknesses Reported by Health
     Officials, N.Y. Times (Aug. 23, 2019, updated Oct. 8, 2019),
28   https://www.nytimes.com/2019/08/23/health/vaping-death-cdc.html.

     2017560.1                                                                                    COMPLAINT
                                                      - 37 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 40 of 72



 1   the District of Columbia, and two U.S. territories.165 This includes 68 confirmed deaths.166
 2   Additionally, of the 2,668 hospitalized EVALI cases or deaths reported to the CDC, as of January
 3   14, 2020, 15% of the patients were under 18 years old.167 As of July 15, 2020, California health
 4   officials reported 220 EVALI cases and five deaths.168
 5               116.   Many teenagers are simply unaware of these risks, an ignorance that JUUL preys
 6   on. According to Dr. Winickoff, many of his patients believe JUULing is harmless:
 7                      Counseling teens and preteens on e-cigarette use is challenging.
                        Many of my
 8                      patients have wildly incorrect beliefs about e-cigarettes. They know
                        that cigarettes are dangerous, but assume that Juul—since it’s
 9                      ubiquitous, comes in child-friendly flavors, and is marketed as a
                        healthier alternative to smoking— must be harmless.
10
                        I have to explain to kids that e-cigarettes do not have the same
11                      positive health benefits as the fruits whose flavors they copy. Even
                        the term vapor calls to mind harmless water vapor. There is no
12                      water in these products.
13   Winickoff Testimony at 2.
14               117.   A peer-reviewed medical article published by JAMA Pediatrics on January 21,
15   2020 analyzed the prevalence, patterns, and factors associated over time with e-cigarette use
16   among adolescents and younger adults in the United States. The conclusions were in part as
17   follows: “This study found that the e-cigarette device JUUL appears to be associated with the
18   youth e-cigarette epidemic, attracting new users and facilitating frequent use with their highly
19   addictive nicotine content and appealing flavors.”169
20

21   165
         Ctrs. For Disease Control & Prevention, Outbreak of Lung Injury Associated with the Use of
     E-Cigarette, or Vaping, Products, (last updated Feb. 25, 2020)
22   https://www.cdc.gov/tobacco/basic information/e-cigarettes/severe-lung-disease.html.
     166
         Id.
23   167
         Ctrs. For Disease Control & Prevention, Outbreak of Lung Injury Associated with the Use of
24   E-Cigarette, or Vaping, Products, (last updated Feb. 25, 2020)
     https://www.cdc.gov/tobacco/basic information/e-cigarettes/severe-lung-disease.html#map-
25   cases.
     168
         California Dept. Public Health, E-cigarette, or Vaping, Product Use Associated Lung Injury
26   (EVALI) (last updated July 15, 2020)
27   https://www.cdph.ca.gov/Programs/CCDPHP/Pages/EVALI-Weekly-Public-Report.aspx.
     169
         Donna M. Vallone et al., Electronic Cigarette and JUUL Use Among Adolescents and Young
28   Adults, 174(3) JAMA Pediatrics (published online Jan. 21, 2020).

     2017560.1                                                                                    COMPLAINT
                                                      - 38 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 41 of 72



 1               118.   The JAMA study further revealed that while JUUL products were claimed to be
 2   designed for adults to try to quit smoking cigarettes, nearly 8% of 15- to 17-year-olds had used
 3   JUUL within the past month, compared to just under 3% of older Americans.170
 4               119.   The research was conducted by the anti-tobacco advocacy group Truth Initiative.
 5   “Youth tobacco use is at its highest in nearly 20 years, primarily driven by e-cigarettes resulting in
 6   over 5 million youth now vaping across America,” Robin Koval, CEO and president of Truth
 7   Initiative, said in a news release. “Years of progress in the fight against youth tobacco [use] have
 8   been reversed with millions of teens, most of whom were not smokers, now using a high nicotine
 9   tobacco product.”171 A large majority of California high school students surveyed reported that
10   they "thought that young people were attracted to e-cigarettes by the flavors and because they
11   look interesting and cool."172 Within California, the region including the Yurok Tribe has higher
12   rates of tobacco use and of e-cigarette use than the state as a whole.173 American Indian and
13   Alaska Native high school students in California use tobacco in general and e-cigarettes in
14   particular at higher rates than their peers.174
15               F.     JUUL’s Remedial Measures
16               120.   In the face of increasing public scrutiny and pressure, JUUL has taken some action
17   to curb underage use of its products, but its efforts have been ineffective at best and aggravating
18   at worst. After media and researchers brought JUUL’s advertising tactics front and center, it
19   launched a new ad campaign focusing on former smokers and it deleted social media accounts.
20
     170
         Robert Preidt, Vape Devices Like Juul ‘Reversing’ Efforts to Keep Youth from Tobacco: Study,
21   U.S. News and World Report (Jan. 21, 2020, 12:00 PM), https://www.usnews.com/news/health-
     news/articles/2020-01-21/vape-devices-like-juul-reversing-efforts-to-keep-youth-from-tobacco-
22   study.
     171
         Truth Initiative, New Truth Initiative Study Finds JUUL Use Doubled in One Year as Tobacco
23   and Nicotine Use Among Youth Reaches Highest Level in Decades (Jan. 21, 2020),
     https://truthinitiative.org/press/press-release/new-truth-initiative-study-finds-juul-use-doubled-
24   one-year-tobacco-and-nicotine.
     172
         Shu-Hong Zhu et al., California Student Tobacco Survey 2015-16: Results of the Statewide
25   Student Survey, Center for Research and Intervention in Tobacco Control, University of
     California, San Diego at 31.
26   173
         Shu-Hong Zhu et al., Results of the Statewide 2017-18 California Student Tobacco Survey,
27   Center for Research and Intervention in Tobacco Control, University of California, San Diego at
     69.
     174
28       Id. at 10.

     2017560.1                                                                                  COMPLAINT
                                                       - 39 -              MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 42 of 72



 1   But, JUUL designed its social media campaign to flourish from user-made content, which
 2   remains unaffected by the absence of a JUUL-run account. In fact, as noted above, posts relating
 3   to JUUL increased after it stopped its direct social advertising campaign.
 4               121.   JUUL’s efforts to curb underage use through alterations to the product itself are
 5   similarly either ineffective or potentially damaging. JUUL’s approach to its flavored products
 6   illustrates this point. In response to serious concerns about flavored products and youth vaping,
 7   JUUL did the following: (1) it slightly modified the flavor names (i.e., “Cool Mint” is now
 8   “Mint,” “Crème Brulee” is now “Creme”); and (2) it limited the flavors carried by retail stores to
 9   tobacco and mint, while continuing to offer the full range of flavors (including popular ones such
10   as Mango) online—a market which teens are particularly aware of and adept at navigating. As Dr.
11   Winickoff testified before Congress:
12                      [it is] completely false to suggest that mint is not an attractive
                        flavor to children. From candy canes to toothpaste, children are
13                      introduced to mint flavor from a young age. Not only do children
                        enjoy mint, but it has special properties that make it an especially
14                      dangerous flavor for tobacco. Menthol’s anesthetic properties cool
                        the throat, mask the harshness of nicotine, and make it easier for
15                      children to start using and continue using tobacco products. The
                        impact of mint and menthol flavors on increasing youth tobacco
16                      addiction is well documented.
17   Winickoff Testimony at 4.
18               122.   Similarly, restricting other flavors to online sales is of limited effectiveness.
19   According to Dr. Winickoff, 80% of children get e-cigarettes from social sources, such as older
20   friends, meaning that if the products are available for sale somewhere, children will get them.175
21               123.   In October 2019, JUUL suspended the sale of non-tobacco, non-menthol based
22   flavors (Mango, Crème, Fruit, and Cucumber) in the U.S. pending FDA review.
23               124.   In November 2019, JUUL announced that the company would immediately stop
24   accepting orders from its retailers for Mint JUULpods in the U.S. and would cease the sale of
25   Mint JUULpods in the U.S. through its website.
26

27
     175
28         Id.

     2017560.1                                                                                      COMPLAINT
                                                        - 40 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 43 of 72



 1               G.     JUUL and the Federal Response
 2               125.   In September 2019, President Trump, the first lady, and two of his top health
 3   officials gathered in the Oval Office to announce they would take what Mr. Trump called “very,
 4   very strong” action against the fast-growing epidemic of teenage vaping: a ban on the sale of
 5   most flavored e-cigarettes.176
 6               126.   In late December 2019, the President’s administration announced they would forbid
 7   the sale of most flavored e-cigarette cartridges, but would exempt menthol and tobacco flavors, as
 8   well as flavored liquid nicotine sold in open - tank systems at vape shops.177
 9               127.   In late December 2019, the Food and Drug Administration ordered companies to
10   stop manufacturing, distributing, and selling most cartridge-based e-cigarette flavors—including
11   mint and fruity flavors—by early February 2020, saying the crackdown was urgently needed to
12   stem a surge in teen vaping.178
13               128.   On December 20, 2019, the President signed legislation amending the Federal
14   Food, Drug and Cosmetic Act and raising the federal minimum age of sale of tobacco products
15   from 18 to 21 years. It is now illegal for a retailer to sell any tobacco product, including e-
16   cigarettes, to anyone under 21.
17               129.   A bipartisan group of U.S. senators on January 22, 2020 announced that they have
18   introduced legislation that would mandate e-cigarette companies to pay user fees to the U.S.
19   Food and Drug Administration to fund stronger oversight over the industry. The senators—
20   including Jeanne Shaheen, D-N.H., and Mitt Romney, R-Utah—said that the Resources to
21   Prevent Youth Vaping Act authorizes the FDA to collect user fees from all makers of tobacco
22   products, including e-cigarettes. While makers of traditional tobacco products currently pay
23   FDA user fees, e-cigarette companies are currently exempt, according to the senators. The
24
     176
         Abby Goodnough, Maggie Haberman, Sheila Kaplan, With Partial Flavor Ban, Trump Splits
25   the Difference on Vaping, N.Y. Times (updated Feb. 12, 2020),
     https://www.nytimes.com/2020/01/02/health/flavor-ban-e-cigarettes.html.
26   177
         Id.
     178
27       Wash. Post News Serv., FDA bars sales of most e-cigarette pod flavors after 30 days, Herald
     and News (Jan. 3, 2020), https://www.heraldandnews.com/fda-bars-sales-of-most-e-cigarette-
28   pod-flavors-after/article 2c51c3da-c953-56fa-99dd-857d266d621e.html.

     2017560.1                                                                                   COMPLAINT
                                                      - 41 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 44 of 72



 1   proposed bill increases the total amount of user fees that will be collected in fiscal year 2020 by
 2   $100 million, the senators said. “This legislation gives FDA the authority and resources the
 3   agency needs to hold e-cigarette companies accountable, crack down on e-cigarette sales to
 4   minors and raise awareness among youth about the dangers of vaping,” Shaheen said in a
 5   statement.179
 6               130.   On January 22, 2020, Congress announced that in early February 2020, JUUL
 7   representatives, and those of other leading e-cigarette companies, would be called to testify about
 8   their role in creating the youth vaping crisis. “While consumers remain in the dark of the possible
 9   health consequences, these companies are making billions of dollars as they lure a new generation
10   of young people into a lifetime of nicotine addiction,” Rep. Diana DeGette (D-Colo.), the chair of
11   the oversight panel conducting the hearing, wrote in a press release. Despite spending more than
12   $4 million lobbying Congress in 2019, JUUL has been criticized by everyone from former FDA
13   Commissioner Scott Gottlieb to Sen. Elizabeth Warren (D-Mass.) for its role in fueling the youth
14   vaping epidemic.180
15               H.     JUUL and California’s Response
16               131.   California is among the number of states that have sought to take action against
17   JUUL.
18               132.   On September 16, 2019, California Governor Gavin Newsom issued Executive
19   Order N-18-19, directing the California Department of Public Health and Department of Tax and
20   Fee Administration to develop recommendations to reduce the availability of vaping to youth under
21   21 years of age and allocating at least $20 million for a “vaping awareness campaign.”181 The
22   Executive Order noted that vaping devices are the most commonly used tobacco product in
23   California.182
24
     179
         Emily Field, Senators Unveil Bill Requiring Vape Cos. To Pay FDA, Law360 (Jan. 22, 2020,
25   3:41 PM), https://www.law360.com/articles/1236604.
     180
26       Congress calls Juul, four other vape companies to testify about youth vaping, STAT (Jan. 22,
     2020), https://www.statnews.com/2020/01/22/juul-other-vape-makers-testify/.
     181
27       Executive Order N-18-19, Exec. Dep’t State of Cal. (Sept. 16, 2019),
     https://www.gov.ca.gov/wp-content/uploads/2019/09/9.16.19-EO-N-18-19.pdf.
     182
28       Id.

     2017560.1                                                                                   COMPLAINT
                                                      - 42 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 45 of 72



 1               133.   On September 24, 2019, the California Department of Public Health issued a
 2   Health Advisory informing the public about the risks of vaping, including e-cigarettes. The
 3   Health Advisory also noted that “teenagers and young adults make up almost half of the people
 4   hospitalized with breathing problems from vaping in California.”183
 5               134.   In October, 2019, the California Department of Public Health launched a public
 6   education media campaign targeting young adults and parents in order to address the outbreak of
 7   vaping related lunch illnesses and the growing teem vaping epidemic.184
 8               I.     JUUL and Indian Tribes
 9               135.   Smoking rates have continued to remain disproportionately high among American
10   Indian and Alaska Natives. According to the CDC, “American Indians/Alaska Natives have the
11   highest prevalence of cigarette smoking compared to all other racial/ethnic groups in the United
12   States,” but the progress made in recent years in reducing cigarette smoking within the American
13   Indian/Alaska Native population is quickly vanishing due to the explosion of JUUL vaping
14   devices.185
15               136.   More than 22% of American Indian and Alaska Native adults currently smoke
16   cigarettes compared to 13.7% of American adults overall.186 The reasons for the discrepancies are
17   numerous and attributed to the fact that American Indians “suffer from the effects of historical
18   trauma and stressors in our lives, and have problems in the areas of poverty, housing, all of these
19   social determinants of health.”187
20
     183
21       Cal. Dep’t of Pub. Health, Health Advisory, Vaping Related Lung Illness: A Summary of the
     Public Health Risks and Recommendations for the Public (Sept. 24, 2019)
22   https://www.cdph.ca.gov/Programs/CCDPHP/CDPH%20Document%20Library/California%20D
     epartment%20of%20Public%20Health%20-
23   %20Health%20Advisory%20September%2024,%202019.pdf.
     184
         Cal. Dep’t. of Pub. Health, New Public Education Campaign Targets Deadly Outbreak of
24   Vaping-Related Illness (Oct. 24, 2019) https://www.cdph.ca.gov/Programs/OPA/Pages/NR19-
     028.aspx.
25   185
         Centers for Disease Control & Prevention, American Indians/Alaska Natives and Tobacco
     Use, https://www.cdc.gov/tobacco/disparities/american-indians/index.htm (last visited Aug. 5,
26   2020).
     186
27       Jamie Ducharme, ‘It’s Insidious’: How Juul Pitched E-Cigs to Native American Tribes, Time
     (Feb. 6, 2020, 11:38 AM), https://time.com/5778534/juul-native-american-tribes/.
     187
28       Id.

     2017560.1                                                                                   COMPLAINT
                                                     - 43 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 46 of 72



 1               137.   E-cigarette use is a growing problem for American Indian youth. According to
 2   National Youth Tobacco Survey data, 16.1% of American Indian and Alaska Native middle
 3   school students and 40.4% of American Indian and Alaska Native high school students were
 4   current users of e-cigarette products.188 This is much higher than the general population rate of
 5   27.5% of high school students and 10.5% of middle school students who use e-cigarette
 6   products.189
 7               138.   JUUL has specifically targeted the American Indian population with false and
 8   misleading statements about its products. On February 5, 2020, the United States House of
 9   Representatives Subcommittee on Economic and Consumer Policy found that, among other
10   damaging things, “JUUL’s targeting of Native American Tribes was more pervasive than initially
11   known[.]”190 The Subcommittee “exposed JUUL’s pervasive targeting of children by obtaining
12   testimony about JUUL: (1) presenting to kids in school and falsely claiming that JUUL was
13   'totally safe'; (2) sponsoring summer camps for kids as young as eight; (3) targeting Native
14   Americans as guinea pigs for its product; (4) targeting other vulnerable populations, including
15   veterans and minority communities; and (5) implementing a vast and sophisticated network of
16   social media influencers . . .”.191
17               139.   In particular, between December 2018 and February 2019, the Congressional
18   Subcommittee accepted testimony from JUUL indicating that it had specifically targeted at least
19   eight Indian Tribes: (a) the Moapa Band of the Paiute Tribe; (b) the Lummi Nation; (c) the
20   Nooksack Tribe; (d) the Cheyenne River Sioux Tribe; (e) the S’Klallam Tribe; (f) the Chickasaw
21   Nation; (g) the Muckleshoot Tribe; and (h) the Kalispel Tribe.192 JUUL also admitted that it
22
     188
         Truth Initiative, Tobacco use in the American Indian/Alaska Native communities (May 28,
23   2020), https://truthinitiative.org/research-resources/targeted-communities/tobacco-use-american-
     indianalaska-native-community.
24   189
         Id.
     190
         Subcommittee Staff, Memorandum re Update on the Subcommittee’s E-Cigarette
25   Investigation¸ Subcomm. on Econ. and Consumer Policy of the H. Comm. on Oversight and
     Reform, 116th Cong. (Feb. 5, 2020),
26   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-02-
     04.RK%20Memo%20re%20JUUL.pdf at 8.
27   191
         Id. at 4.
     192
28       Id. at 9.

     2017560.1                                                                                   COMPLAINT
                                                      - 44 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 47 of 72



 1   contacted an undisclosed additional number of tribes with marketing pitches, but has refused to
 2   identify those additional tribes or even indicate how many tribes were contacted.193
 3               140.   The Congressional Subcommittee found that representatives of JUUL have appeared
 4   at tribal council meetings of various Indian Tribes offering free JUUL vaping devices.194 JUUL
 5   representatives told tribal members they were better off without cigarettes and could replace them
 6   with JUUL’s cool electronic vaping devices and cartridges as part of a so-called “switching
 7   program.”195
 8               J.     Impacts on the Yurok Tribe
 9               141.   The Yurok Tribe and its members have been directly impacted by the e-cigarette
10   epidemic and surge in vaping created by Defendants’ misconduct. Vaping use by members of the
11   Yurok Tribe has reversed the positive trend of decreased cigarette use and nicotine addiction.
12               142.   Defendants’ activities have caused Yurok Tribe members to become addicted to
13   Defendants’ e-cigarette products.
14               143.   Defendants’ marketing strategy, advertising, and product design directly targets
15   minors, especially teenagers, and has dramatically increased the use of JUUL products amongst
16   youth and underage Yurok Tribe members.
17               144.   More and more of the Yurok Tribe’s resources are needed to combat these
18   problems, leaving a diminished pool of already-scarce resources to devote to positive societal
19   causes like education, cultural preservation, and other social programs.
20               145.   As a direct and proximate result of the conduct of each of the Defendants, and in
21   particular, their pattern of racketeering activity, the Yurok Tribe has been injured in its business
22   and property in multiple ways, including, but not limited to, the diversion of profits from tribally
23

24
     193
25       Id.
     194
         Examining JUUL’s Role in the Youth Nicotine Epidemic: Part I, Hearing Before the Subcomm.
26   on Econ. and Consumer Policy of the H. Comm. on Oversight and Reform, 116th Cong. (2019)
     (statement of Rae O’Leary, Public Health Analyst, Missouri Breaks Industries Research),
27   https://www.govinfo.gov/content/pkg/CHRG-116hhrg37935/html/CHRG-116hhrg37935.htm
     (last visited Aug. 5, 2020).
     195
28       Id.

     2017560.1                                                                                   COMPLAINT
                                                      - 45 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 48 of 72



 1   owned business enterprises that could otherwise have been reinvested in those business
 2   enterprises.
 3               146.   Because the Yurok Tribe is in an isolated location, it has only limited businesses
 4   and discretionary income to put toward urgent priorities, including efforts to stem the vaping
 5   epidemic, which has had a particularly harmful impact on the Yurok Tribe's youth.
 6               147.   The Yurok Tribe’s governmental resources have been severely burdened by the
 7   nicotine addiction epidemic that the Defendants’ conduct has created, requiring the Yurok Tribe
 8   to expend funding derived from its business activities to address the crisis, when such funds
 9   otherwise could have been reinvested in the Yurok Tribe’s business. These expenditures therefore
10   constitute an injury to the Yurok Tribe’s business or property.
11               148.   The Yurok Tribe has expended a significant part of its limited resources on
12   addiction treatment and prevention programs specific to addiction of tobacco and e-cigarettes.
13   Significant further resources will be required now and in the future to continue to respond to the
14   widespread vaping by members of the Yurok Tribe and the addictive habits and behavior that it
15   has caused.
16               149.   The Yurok Tribe has been compelled to redirect its limited resources to help
17   combat Defendants’ false, deceptive, and misleading marketing scheme, and to educate youth and
18   their parents of the true dangers of e-cigarettes. For example, the Yurok Tribe has devoted
19   resources to seek and apply for limited duration grants in order to (among other things) train
20   Yurok youth as leaders and spokespersons to advance tobacco control efforts.
21               150.   Even if e-cigarettes were entirely banned today, the Yurok Tribe’s members, and in
22   particular its youth, would remain addicted to the nicotine contained in Defendants’ products.
23               151.   Defendants’ actions have also served to confuse Indian traditions involving non-
24   commercial tobacco with the marketing and sale of tobacco and e-cigarette products as described
25   in booklet publication entitled “Clearing the Air, Sacred Use Not Abuse, a traditional tobacco
26   booklet written for Native American youth”, which includes contributions from the Yurok Tribe.
27               152.   The Yurok Tribe’s actions are necessary, but these measures cannot fully address
28   the existing widespread use of vaping products and resulting nicotine addiction. Because of the

     2017560.1                                                                                    COMPLAINT
                                                       - 46 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 49 of 72



 1   potency of JUUL’s nicotine and ease of delivery widespread use of JUUL products has created a
 2   problem of addiction much greater than the Yurok Tribe can address with its current level of
 3   resources.
 4               153.   Fully addressing the harms to the Yurok Tribe caused by Defendants’ conduct will
 5   require a comprehensive approach. Without the resources to fund these measures such as those
 6   described herein, the Yurok Tribe will continue to be harmed by the ongoing consequences of
 7   Defendants’ conduct.
 8               154.   The harm that the Yurok Tribe has suffered and will continue to suffer cannot be
 9   addressed by agency or regulatory action. There are no rules that the FDA could make or actions
10   that the agency could take that would provide the Yurok Tribe with the relief it seeks in this case.
11               155.   Regulatory action would not be sufficient to compensate the Yurok Tribe for the
12   money and resources that it has already expended on addressing the impacts of the vaping
13   epidemic and the resources it will need in the future.
14               156.   The costs that the Yurok Tribe has incurred and will incur in the future in
15   responding to the vaping epidemic and in providing the public services described in this Complaint
16   are recoverable pursuant to the causes of action raised by the Yurok Tribe. Defendants’
17   misconduct alleged herein is not a series of isolated incidents, but instead involves a sophisticated
18   and complex marketing scheme and related cover-up that has caused a continuing, substantial,
19   and long-term burden on the services provided by the Yurok Tribe to its youth. Additionally, the
20   public nuisance created by Defendants and the Yurok Tribe’s requested relief in seeking
21   abatement further compels Defendants to compensate the Yurok Tribe for the substantial
22   resources it will need to continue to expend to address the vaping epidemic created by
23   Defendants’ misconduct.
24               157.   The creation and maintenance of the e-cigarette epidemic directly harms the Yurok
25   Tribe by imposing costs on its members and territory. As a result of Defendants’ misconduct, the
26   Yurok Tribe has been, and will be, forced to go far beyond what a governmental entity would be
27   expected to pay to enforce the laws to promote the general health and welfare of the Yurok Tribe
28

     2017560.1                                                                                     COMPLAINT
                                                       - 47 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 50 of 72



 1   and its members in order to combat the vaping crisis. This includes providing new programs and
 2   services in direct response to the damage caused by Defendants’ misconduct.
 3               158.   Defendants’ actions and omissions have substantially, unreasonably, and
 4   injuriously interfered with the functions and operations of the Yurok Tribe and have affected the
 5   public health, safety, and welfare of the Yurok Tribe’s community. Without the vaping epidemic
 6   within the Yurok Tribe’s community, more time, money, and resources could have been used for
 7   the Yurok Tribe’s goal of increasing the health and welfare of its members.
 8   V.          CAUSES OF ACTION
 9        COUNT I – VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
                    ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, et seq.
10

11               159.   The Yurok Tribe hereby incorporates by reference the allegations contained in the
12   preceding paragraphs of the Complaint.
13               160.   At all relevant times, each Defendant is and has been a “person” under 18 U.S.C. §
14   1961(3) because they are capable of holding, and do hold, “a legal or beneficial interest in
15   property.”
16               161.   The Yurok Tribe is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and
17   has standing to sue as it was and is injured in its business and/or property as a result of
18   Defendants’ wrongful conduct described herein.
19               162.   Section 1962(a) makes it “unlawful for any person who has received any income
20   derived, directly or indirectly, from a pattern of racketeering activity or through collection of an
21   unlawful debt in which such person has participated as a principal within the meaning of section
22   2, title 18, United States Code, to use or invest, directly or indirectly, any part of such income, or
23   the proceeds of such income, in acquisition of any interest in, or the establishment or operation of,
24   any enterprise which is engaged in, or the activities of which affect, interstate or foreign
25   commerce.” 18 U.S.C. § 1962(a).
26               163.   Section 1962(c) makes it “unlawful for any person employed by or associated with
27   any enterprise engaged in, or the activities which affect, interstate or foreign commerce, to
28

     2017560.1                                                                                   COMPLAINT
                                                      - 48 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 51 of 72



 1   conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a
 2   pattern of racketeering activity . . .” 18 U.S.C. § 1962(c).
 3               164.   Section 1962(d) makes it unlawful for “any person to conspire to violate” §
 4   1962(a) and (c), among other provisions.
 5               165.   RICO defines an “enterprise” as “any individual, partnership, corporation,
 6   association, or other legal entity, and any union or group of individuals associated in fact although
 7   not a legal entity.” 18 U.S.C. § 1961(4).
 8               166.   Under RICO, an “enterprise” may be an association-in-fact that, although it has no
 9   formal legal structure, has (i) a common purpose, (ii) relationships among those associated with
10   the enterprise, and (iii) longevity sufficient to pursue the enterprise’s purpose. See Boyle v. United
11   States, 556 U.S. 938, 946 (2009).
12               167.   Defendants formed an enterprise comprised of JUUL; Altria Group, Inc., Altria
13   Client Services LLC, Altria Group Distribution Company, Nu Mark LLC, Philip Morris USA,
14   Inc.; James Monsees; Adam Bowen; Nicholas Pritzker; Hoyoung Huh; and Riaz Valani
15   (collectively, the “JUUL Enterprise”).
16               168.   The JUUL Enterprise functions to achieve a shared goal: a scheme to deceive the
17   public regarding the health risks and characteristics of JUUL e-cigarettes and JUULpods to
18   encourage use of JUUL products, to enable use of JUUL products on school premises and during
19   class, to improperly downplay or conceal the dangers posed by nicotine use, to design a product
20   that facilitated e-cigarette use and initiation of use by non-smokers, to conceal the unparalleled
21   potency of JUUL’s e-cigarette, to addict the public to JUUL products, and to gain financially
22   through unlawful means.
23               169.   JUUL misstated and omitted material facts in social media posts—both its own
24   posts and posts of its social media influencers, advertisements on JUUL’s website, email
25   messages, print materials including 2015 full-page ads in VICE magazine, point-of-sale
26   advertising, free JUUL distribution events, “education” programs to schools and youth, and
27   product packaging.
28

     2017560.1                                                                                   COMPLAINT
                                                      - 49 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 52 of 72



 1               170.   The JUUL Enterprise misrepresented or failed to adequately disclose that its
 2   products contained nicotine or how much nicotine JUUL products deliver to a user’s bloodstream,
 3   including as compared to a combustible cigarette, as well as the benzoic acid levels JUULpods
 4   contain. JUUL further omitted the increased risk of addiction, physiological effects, and other
 5   severe health risks the higher-than-disclosed levels of nicotine delivery pose to a JUUL user.
 6   Instead, JUUL intentionally created a misleading impression that JUUL’s products were intended
 7   for youth, were totally safe or at least safer than combustible cigarettes, and were not a nicotine
 8   delivery device but, rather, a trendy tech product that should be associated with products like the
 9   popular iPhone. The JUUL Enterprise violated the Federal Food, Drug, and Cosmetic Act, 21
10   U.S.C. §§ 387b(8), 387k(a), as amended by the Tobacco Control Act, by advertising its e-
11   cigarettes and nicotine juice as modified risk tobacco products without an appropriate FDA Order
12   in effect, i.e., widely disseminating misleading statements about the safety of JUUL products.
13               171.   These deceptive acts were taken with the express intent of growing JUUL’s market
14   share and increasing JUUL’s revenue, thereby causing financial gain to each of the JUUL
15   Enterprise’s members. In addition to enhancing the fortunes of its members, some of the
16   increased revenues were used to operate and expand the JUUL Youth Marketing Enterprise.
17               172.   Each member of the JUUL Enterprise was associated with an illegal enterprise and
18   conspired, conducted, and participated in that enterprise’s unlawful affairs through a pattern of
19   racketeering activity consisting of numerous and repeated uses of the interstate mail and wire
20   facilities to execute a scheme to defraud, in violation of 18 U.S.C. § 1341 (relating to mail fraud)
21   and § 1343 (relating to wire fraud), all in violation of the RICO Act, 18 U.S.C. §§ 1962(a), (c)-
22   (d). These acts, committed by interstate wire and through the mails, include: (1) sending and
23   receiving thousands of statements over a number of years that contained deceptive statements
24   regarding JUUL’s e-cigarettes and JUULpods, the effects of nicotine use, the likelihood of
25   becoming addicted to nicotine use, the design of JUUL’s e-cigarettes, the amount of nicotine and
26   other chemicals in JUULpods, and that JUUL’s e-cigarettes were intended for use by adults who
27   were already addicted to nicotine use rather than by new nicotine users; and (2) sending payments
28   over that same time to further and guarantee the success of the deceptive acts described in (1).

     2017560.1                                                                                   COMPLAINT
                                                      - 50 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 53 of 72



 1               173.   The JUUL Enterprise falsely and misleadingly used the mails and wires in
 2   violation of 18 U.S.C. § 1341 and § 1342. Illustrative and non-exhaustive examples of this
 3   unlawful conduct include the following:
 4                         A. “Here at JUUL we are focused on driving innovation to
                              eliminate cigarettes, with the corporate goal of improving
 5                            the lives of the world’s one billion adult smokers.” (JUUL
                              Twitter Feed, July 5, 2017);196
 6
                           B. “JUUL Labs was founded by former smokers, James and
 7                            Adam, with the goal of improving the lives of the world’s one
                              billion adult smokers by eliminating cigarettes. We envision a
 8                            world where fewer adults use cigarettes, and where adults
                              who smoke cigarettes have the tools to reduce or eliminate
 9                            their consumption entirely, should they so desire.” (JUUL
                              Website as of Oct. 7, 2019);197
10
                           C. “JUUL Labs exists to help adult smokers switch from
11                            combustible cigarettes.” (Ted Kwong, a company
                              spokesman);198
12
                           D. “JUUL was designed with adult smokers in mind. . . . JUUL
13                            provides satisfaction to meet the standards of adult smokers
                              looking to move away from smoking cigarettes.” (JUUL
14                            Website as of August 5, 2020);199
15                         E. “Our Intent[:] . . . [W]e believe that vaping can have a
                              positive impact when used by adult smokers, and can have a
16                            negative impact when used by nonsmokers. Our goal is to
                              maximize the positive and reduce the negative.” (JUUL
17                            Website as of June 5, 2020);200
18                         F. “We market our products responsibly, following strict
                              guidelines to have material directly exclusively toward adult
19                            smokers and never to youth audiences.” (JUUL Social
                              Media Post, Mar. 14, 2018);201
20
                           G. “We don’t want anyone who doesn’t smoke, or already use
21                            nicotine, to use JUUL products. We certainly don’t want
22   196
         Jackler Testimony at 25 (noting that this was the first mention of the term “adult” or “adult
     smoker” on JUUL’s Twitter Feed).
23   197
         JUUL, Our Mission, https://web.archive.org/web/20191009012430/https://www.juul.com/
24   mission-values.
     198
         Joseph P. Williams, Vaping: From ‘Safer Than Cigarettes’ to Public Health Crisis¸ U.S. News
25   and World Report (Sept. 30, 2019, 9:00 AM).
     199
26        JUUL, Shop: Our Devices,
     https://www.juul.com/shop/devices (last visited Aug. 5, 2020).
     200
27       JUUL, Our Intent,
     https://web.archive.org/web/20191009012430/https:/www.juul.com/mission-values.
     201
28       Jackler Testimony at 36.

     2017560.1                                                                                   COMPLAINT
                                                      - 51 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 54 of 72



 1                         youth using the product. It is bad for public health, and it is
                           bad for our mission. JUUL Labs and FDA share a common
 2                         goal – preventing youth from initiating on nicotine. To
                           paraphrase Commissioner Gottlieb, we want to be the off-
 3                         ramp for adult smokers to switch from cigarettes, not an on-
                           ramp for America’s youth to initiate on nicotine. We won’t
 4                         be successful in our mission to serve adult smokers if we
                           don’t narrow the on-ramp. Our intent was never to have
 5                         youth use JUUL products. But intent is not enough, the
                           numbers are what matter, and the numbers tell us underage
 6                         use of e-cigarette products is a problem. We must solve it.”
                           (Statement of Former CEO of JUUL, Ken Burns, posted on
 7                         the JUUL website Nov. 13, 2018);202
 8                     H. “We are taking significant action to prepare for a future
                          where adult smokers overwhelmingly choose non-
 9                        combustible products over cigarettes by investing $12.8
                          billion in JUUL, a world leader in switching adult smokers.
10                        We have long said that providing adult smokers with
                          superior, satisfying products with the potential to reduce
11                        harm is the best way to achieve tobacco harm reduction.”
                          (Statement of Howard Willard, Altria Chairman and Chief
12                        Executive Officer in Altria Press Release, Dec. 20, 2018);203
13                     I. “First of all, I’d tell them that I’m sorry that their child’s
                          using the product . . . It’s not intended for them. I hope there
14                        was nothing that we did that made it appealing to them. As a
                          parent of a 16-year-old, I’m sorry for them, and I have
15                        empathy for them, in terms of what the challenges they’re
                          going through.” (JUUL CEO Ken Burns, CNBC Interview,
16                        July 13, 2019);204
17                     J. “We never wanted any non-nicotine user, and certainly
                          nobody under the legal age of purchase, to ever use Juul
18                        products. . . .That is a serious problem. Our company has no
                          higher priority than combatting underage use.” (Testimony
19                        of JUUL Founder James Monsees Before the House
                          Committee on Oversight and Reform Subcommittee on
20                        Economic and Consumer Policy, July 25, 2019);205
21
     202
         Kevin Burns, Juul Labs Action Plan, https://newsroom.juul.com/juul-labs-action-plan/ (last
22   visited Aug. 5, 2020).
     203
         JUUL, JUUL Statement About Altria Minority Investment and Service Agreements,
23   https://newsroom.juul.com/juul-statement-about-altria-minority-investment-and-service-
     agreements/ (last visited Aug. 5, 2020).
24   204
         Angelica LaVito, As Juul grapples with teen vaping ‘epidemic,’ CEO tells parents ‘I’m sorry’,
25   CNBC (July 13, 2019, 8:36 AM), https://www.cnbc.com/2019/07/13/as-juul-deals-with-teen-
     vaping-epidemic-ceo-tells-parents-im-sorry.html.
     205
26       Examining JUUL’s Role in the Youth Nicotine Epidemic: Part II, Hearing Before the
     Subcomm. on Econ. and Consumer Policy of the H. Comm. on Oversight and Reform, 116th
27   Cong. (2019) (statement of James Monsees, Co-founder and Chief Product Officer, JUUL Labs,
     Inc.), https://oversight.house.gov/legislation/hearings/examining-juul-s-role-in-the-youth-
28   nicotine-epidemic-part-ii.

     2017560.1                                                                                 COMPLAINT
                                                   - 52 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 55 of 72



 1                         K. “[W]e have no higher priority than combating youth use . . .
                              we have taken a series of escalating steps to combat youth
 2                            access, appeal, and use of vapor products ” (JUUL statement
                              in response to lawsuits, Aug. 29, 2019);206
 3
                           L. James Monsees, one of the company’s co-founders, said
 4                            selling JUUL products to youth was “antithetical to the
                              company’s mission.” (Quoted in New York Times article,
 5                            Did JUUL Lure Teenagers and Get ‘Customers for Life’?,
                              Aug. 27, 2018);207
 6
                           M. “Our focus is and will remain entirely on helping adult
 7                            smokers switch away from combustible cigarettes, the
                              leading cause of preventable death in the world.” (Joshua
 8                            Raffel, JUUL spokesperson, quoted in New York Times
                              article, Philip Morris and Altria Are in Talks to Merge,
 9                            Aug. 27, 2019);208 and
10                         N. “We have never marketed to youth and we never will.”
                              (JUUL statement quoted in Los Angeles Times article,
11                            Studies show how Juul exploited social media to get teens to
                              start vaping, Sept. 24, 2019).209
12
                 174.   Defendants intended for the public and regulators to rely on these false
13
     transmissions and this scheme was therefore reasonably calculated to deceive persons of ordinary
14
     prudence and comprehension.
15
                 175.   Both the public and government regulators did rely on the JUUL Enterprise’s mail
16
     and wire fraud. For example, the regulators, including the FDA, relied on the JUUL Enterprise’s
17
     statements that it did not market to youth in allowing the RICO Defendants to continue marketing
18
     and selling JUUL. The public relied on statements (or absence thereof) that were transmitted by
19
     the Defendants regarding the nicotine content in and potency of JUUL pods in deciding to
20
     purchase JUUL products and relied on statements denying past youth marketing in not creating a
21
     public outcry forcing these products to be removed from the market.
22

23   206
         JUUL, Our Actions to Combat Underage Use, (Aug. 29, 2019), https://www.juullabs.com/our-
     actions-to-combat-underage-use/ (last visited Aug. 5, 2020).
24   207
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’? N.Y.
     Times (Aug. 27, 2019), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
25   marketing.html.
     208
26       Sheila Kaplan, Philip Morris and Altria Are in Talks to Merge, N.Y. Times (Aug. 27, 2019),
     https://www.nytimes.com/2019/08/27/health/philip-morris-altria-merger-tobacco.html.
     209
27       Michael Hiltzik, Studies show how Juul exploited social media to get teens to start vaping, Los
     Angeles Times (Sept. 24, 2019), https://www.latimes.com/business/story/2019-09-24/hiltzik-juul-
28   target-teens.

     2017560.1                                                                                    COMPLAINT
                                                      - 53 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 56 of 72



 1               176.   These were not isolated incidents, instead, Defendants engaged in a pattern of
 2   racketeering activity by committing thousands of predicate acts in a five-year period in the form
 3   of mail and wire fraud. That each Defendant participated in a variety of schemes involving
 4   thousands of predicate acts of mail and wire fraud establishes that such fraudulent acts are part of
 5   the Enterprise’s regular way of doing business. Moreover, the Yurok Tribe expects to uncover
 6   even more coordinated, predicate acts of fraud as discovery in this case continues.
 7               177.   Each member of the JUUL Enterprise profited from the Enterprise, and the Yurok
 8   Tribe suffered injury to its property because it has incurred substantial expense, is incurring
 9   substantial expense, and will continue to incur substantial expense in mitigating and combatting
10   the harmful effects resulting from JUUL use by Yurok Tribe members, including increased
11   security and monitoring protocols, disciplinary programs, and educational programs necessary to
12   correct JUUL Enterprise’s deceptive and illegal marketing. The members of the JUUL Enterprise
13   used the proceeds from their deceptive acts to further the scheme by, among other things,
14   expanding the depth and breadth of the deceptive marketing. For example, JUUL began offering
15   to sponsor purportedly education-related activities under the guise of preventing underage use of
16   e-cigarettes. In reality, JUUL sought to raise awareness of its products and gain additional users.
17   The members of the JUUL Enterprise conspired to deceive the Yurok Tribe and its members.
18               178.   The JUUL Enterprise has existed since at least 2015. It has functioned as a
19   continuing entity and maintains an ascertainable structure separate and distinct from the pattern of
20   racketeering activity. Each member’s participation in the JUUL Enterprise is necessary for the
21   successful operation of the deceptive marketing scheme and the financial gains that resulted
22   therefrom.
23               179.   The Altria Defendants became part of the JUUL Enterprise by, at the latest,
24   December 20, 2018, when it purchased a 35% stake in JUUL. When the Altria Defendants joined
25   the JUUL Enterprise, it shared the common purpose of maintaining and expanding the number of
26   nicotine-addicted e-vapor users in order to ensure a steady and growing customer base. The Altria
27   Defendants are liable for the predicate acts of the enterprise committed no later than when it
28   joined the JUUL Enterprise.

     2017560.1                                                                                   COMPLAINT
                                                      - 54 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 57 of 72



 1               180.   As described above, Defendants established an ongoing relationship through,
 2   among other connections, Defendants’ Priztker, Huh, and Valani’s investment in JUUL;
 3   Defendants’ Bowen, Monsees, Pritzker, Huh, and Valani’s control of the JUUL Board of
 4   Directors; and Defendants’ decisions regarding marketing for JUUL products, including
 5   fraudulent advertising. The Altria Defendants established an ongoing relationship with the other
 6   Defendants through, among other connections, Altria’s equity investment in JUUL, and the many
 7   informal and formal agreements between the Defendants and their coordinated activities in
 8   furtherance of the common purpose of the JUUL Enterprise.
 9               181.   The Yurok Tribe has sustained injury by reason of the acts and conduct of
10   Defendants alleged in this Complaint, including but not limited to the Yurok Tribe’s loss of
11   money in funding mitigation and remedial programs regarding JUUL use by youth which, but for
12   the deceptive marketing and other acts of the JUUL Enterprise, it would not have incurred.
13               182.   The Yurok Tribe was the direct target of Defendants’ scheme.
14               183.   But for the conduct of Defendants alleged herein, the Yurok Tribe would not have
15   suffered the injuries alleged in this Complaint. These injuries suffered by the Yurok Tribe were a
16   foreseeable and natural consequence of the scheme to defraud. The injuries of the Yurok Tribe
17   were directly and proximately caused by Defendants’ racketeering activity that deceived and
18   defrauded consumers and resulted in a meteoric rise of tribal youth-vaping.
19               184.   As a result and by reason of the foregoing, the Yurok Tribe has been injured,
20   suffered harm and sustained damage to its business and property, and is therefore entitled to
21   recover actual and treble damages, and its costs of suit, including reasonable attorneys’ fees,
22   pursuant to 18 U.S.C. § 1964(c).
23               185.   Defendants have not undertaken the practices described herein in isolation, but as
24   part of a common scheme and conspiracy. In violation of 18 U.S.C. § 1962(d), the members of
25   the JUUL Enterprise agreed to conspire and conspired to violate 18 U.S.C. § 1962(c), as
26   described herein. The conspiracy is coterminous with the time period in which the JUUL
27   Enterprise has existed. Defendants’ agreement is evidenced by their predicate acts and direct
28   participation in the control and operation of the Enterprise in furtherance of a common purpose,

     2017560.1                                                                                   COMPLAINT
                                                      - 55 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 58 of 72



 1   as detailed above in relation to the Defendants’ substantive violation of Section 1962(c). Various
 2   other persons, firms, and corporations, including third-party entities and individuals not named as
 3   defendants have participated as co-conspirators with the members of the JUUL Enterprise in these
 4   offenses and have performed acts in furtherance of the conspiracy to increase or maintain
 5   revenue, maintain or increase market share, and/or minimize losses for the Defendants and their
 6   named and unnamed co-conspirators throughout the illegal scheme and common course of
 7   conduct.
 8               186.   Plaintiff has been injured by the JUUL Enterprise, and such injury would not have
 9   occurred but for the predicate acts of Defendants that also constitute the acts taken by Defendants
10   in furtherance of their conspiracy pursuant to Section 1962(d). The combined effect of
11   Defendants’ acts of mail and wire fraud in furtherance of their conspiracy, including working to
12   preserve and expand the market of underage JUUL customers, fraudulently denying JUUL’s
13   youth-focused marketing, and deceiving regulators and the public in order to allow JUUL
14   products to remain on the market, was to cause the expansion of an illicit e-cigarette market for
15   youth and cause a large number of people to become addicted to nicotine, thus forcing the Yurok
16   Tribe to expend time, money, and resources to address the epidemic Defendants created through
17   their conduct. Indeed, Defendants intentionally sought to deceive public health officials in order
18   to continue growing JUUL’s customer base. The harm to the Yurok Tribe would not have
19   occurred absent the Defendants’ conspiracy to engage in a pattern of racketeering activity through
20   a RICO enterprise.
21               187.   There are no intervening acts or parties that could interrupt the causal chain
22   between Defendants’ mail and wire fraud acts in furtherance of their RICO conspiracy and the
23   Yurok Tribe’s injuries.
24               188.   As to predicate acts undertaken in furtherance of the conspiracy which occurred
25   prior to five years from the date of this Complaint, Plaintiff did not discover those acts, and could
26   not have been aware of them despite the exercise of reasonable diligence, until shortly before the
27   initiation of the instant litigation.
28

     2017560.1                                                                                     COMPLAINT
                                                       - 56 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 59 of 72



 1               189.   As set forth above, Defendants have violated 18 U.S.C. §§ 1962(c), and (d), and
 2   will continue to do so in the future unless a court enjoins them from doing so.
 3               190.   Enjoining Defendants from committing these RICO violations in the future and/or
 4   declaring their invalidity and disgorging ill-gotten gains is appropriate pursuant to 18 U.S.C. §
 5   1964(a), which authorizes the district courts to issue appropriate orders to provide equitable relief
 6   to the Yurok Tribe and enjoin violations of 18 U.S.C. § 1962.
 7               191.   The Yurok Tribe seeks compensatory damages, disgorgement, equitable relief,
 8   injunctive relief, treble damages, and attorneys’ fees.
 9                COUNT II – VIOLATION OF CALIFORNIA PUBLIC NUISANCE LAW
10               192.   The Yurok Tribe hereby incorporates by reference the allegations contained in the
11   preceding paragraphs of this Complaint.
12               193.   The Yurok Tribe brings this public nuisance claim under California law as to all
13   Defendants. Under California law, a public nuisance is a “substantial and unreasonable”
14   interference with collective social interests. Cnty. of Santa Clara v. Atlantic Richfield Co., 40 Cal.
15   Rptr. 3d 313, 325 (Cal. Ct. Apjjp. 2006) (citation omitted). A public nuisance is “substantial if it
16   causes significant harm and unreasonable if its social utility is outweighed by the gravity of the
17   harm inflicted.” Id.
18               194.   The Yurok Tribe has the power and authority to take action for abatement or
19   removal of a public nuisance as its public health, safety or welfare may require.
20               195.   Defendants, through the actions described in this Complaint, have created and
21   maintained or were a substantial factor in creating and maintaining a public nuisance by
22   substantially and unreasonably interfering with a right that is common to the general public and
23   that harms the health, safety, peace, comfort, or convenience of the general community.
24               196.   Defendants’ design, marketing, and distribution of their products to minors and
25   their conduct of specifically targeting Native Americans, who are more susceptible to nicotine
26   addiction than non-Native Americans, caused or assisted in causing the public nuisance of the
27   vaping epidemic in the Yurok Tribe’s community, as well as the adverse social, economic, and
28   human health outcomes associated with the widespread nicotine epidemic.

     2017560.1                                                                                   COMPLAINT
                                                      - 57 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 60 of 72



 1               197.   Defendants had knowledge that their conduct would increase or would assist in
 2   increasing addiction, and specifically Native American addiction, to nicotine.
 3               198.   Defendants’ design, manufacture, production, marketing, distribution, and sale of
 4   highly-addictive and harmful e-cigarettes and nicotine pods, when such actions were taken with
 5   the intent to market and, in fact, were marketed to youth through repeated misstatements and
 6   omissions of material fact, substantially and unreasonably interfered with a public right in that the
 7   results of Defendants’ actions created and maintained a condition dangerous to the public’s health,
 8   was offensive to Yurok Tribe’s community moral standard, or unlawfully obstructed the public in
 9   free use of the Yurok Tribe’s public property. Defendants intentionally created and maintained a
10   public nuisance by, among other acts: (a) actively seeking to enter school campuses, targeting
11   children as young as eight through summer camps and school programs, extensively targeting
12   youth through social media campaigns, and recruiting “influencers” to market to teens; (b)
13   engaging in marketing tactics specifically designed to mislead children and youth and to ensnare
14   minors into nicotine addiction, including by explicitly adopting tactics prohibited from Big
15   Tobacco, with the knowledge that those tactics were likely to ensnare children and youth into
16   nicotine addiction, including using billboards and outdoor advertising, sponsoring events, giving
17   free samples, paying affiliates and “influencers” to push JUUL products on JUUL’s behalf, and by
18   selling JUUL in flavors designed to appeal to youth; (c) engaging in advertising modeled on
19   cigarette ads and featuring youthful-appearing models and designing advertising in a patently
20   youth-oriented fashion; (d) directing advertising to youth media outlets and media designed to
21   appeal to children and youth, such as Instagram and other social media channels; (e) hosting
22   youth-focused parties across the United States, at which free JUUL samples were dispensed and
23   in which vaping was featured prominently across JUUL-sponsored social media; (f) formulating
24   JUULpods with flavors with the knowledge that such flavors appealed to youth and with the
25   intent that youth become addicted or dependent upon JUUL products; (g) promoting and assisting
26   the growth of the JUUL market and its availability with knowledge that JUUL products were
27   being purchased and used by large numbers of youth; and (h) targeting Native American youth,
28

     2017560.1                                                                                   COMPLAINT
                                                      - 58 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 61 of 72



 1   knowing that Native Americans fight high rates of addiction to substances such as nicotine due to
 2   historic and ongoing trauma in their communities.
 3               199.   Defendants’ conduct has been continuous and has occurred over a span of years
 4   and is ongoing. Defendants’ conduct has affected and continues to affect a substantial number of
 5   people within the Yurok Tribe and is likely to continue causing significant harm.
 6               200.   But for Defendants’ actions, JUUL and other e-cigarette use would not be as
 7   widespread as it is today, and the vaping public health epidemic that currently exists as a result of
 8   the Defendants’ conduct would have been averted.
 9               201.   The Yurok Tribe has a right to be free from substantial injury to the public health,
10   safety, peace, comfort, or convenience that has resulted from Defendants’ wrongful conduct.
11               202.   The Yurok Tribe has a right to educate its children in a safe, healthy, peaceful,
12   comfortable, and convenient setting.
13               203.   The health and safety of the Yurok Tribe members who use, have used, or will use
14   JUUL products, as well as Yurok Tribe members affected by others’ use of JUUL products, are
15   matters of substantial public interest and of legitimate concern to the Yurok Tribe.
16               204.   The significant time and resources necessary for the Yurok Tribe to combat the
17   epidemic, maintain the safety of its members, and achieve its educational goals are harms that are
18   unique from the harm suffered by the general public.
19               205.   The particular harms suffered by the Yurok Tribe, as a sovereign tribal
20   government, are different than those suffered by the community at large, both in kind and quality.
21   The Yurok Tribe has incurred and will continue to incur significant expenditures of time and
22   resources to combat rampant use of Defendants’ nicotine products by its members. The true scope
23   and nature of the harm and the extent of resources that are going to be required to abate the harm
24   continues to evolve as the epidemic still exists and best practices to combat it are still being
25   developed.
26               206.   The Yurok Tribe has been constrained in the action it has been able to take given
27   budgetary and resource constraints. Expenditures past and future required as a direct result of the
28   public nuisance include, but are not limited to: (a) time and resources spent collecting and

     2017560.1                                                                                     COMPLAINT
                                                       - 59 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 62 of 72



 1   analyzing data regarding vaping and factors associated with vaping; (b) time and resources spent
 2   obtaining and considering medical and scientific literature; (c) time and resources spent educating
 3   persons on the effects of vaping; (d) time and resources for investigating vape-related incidents;
 4   (e) time and resources associated with changing health curricula to include dangers regarding
 5   vaping; (f) time and resources associated with changing codes of conduct, rules and disciplinary
 6   methods; (g) costs associated with signage or printed materials regarding vaping; (h) time and
 7   resources spent on group and individual counseling and meetings on vaping and its effects; (i)
 8   time and resources spent on prevention; and (j) time and resources to establish cessation
 9   programming on vaping.
10               207.   Defendants’ unfair and deceptive conduct has caused the damage and harm
11   described in this Complaint. Defendants knew or reasonably should have known that their
12   statements regarding the risks and benefits of JUUL were false and misleading, that their
13   marketing methods were designed to appeal to minors that their products would be particularly
14   addictive and harmful to children, that Native American children were particularly susceptible to
15   addictive substances, including specifically nicotine, and that their false and misleading
16   statements, marketing to minors, and active efforts to increase the accessibility of JUUL products
17   and grow JUUL’s market share were causing harm to minors, including minors in the Yurok
18   Tribe. Thus, the public nuisance caused by Defendants was reasonably foreseeable, including the
19   economic losses incurred by the Yurok Tribe.
20               208.   Alternatively, Defendants’ conduct was a proximate cause in bringing about the
21   public nuisance. By directly marketing to youth and continuing marketing practices after it was
22   evident that children were using JUUL products in large numbers and were specifically using
23   these products in school, JUUL directly facilitated the spread of the youth vaping epidemic and
24   the public nuisance affecting the Tribe. By investing billions of dollars in JUUL and actively
25   working to promote the sale and spread of JUUL products with knowledge of the JUUL practice
26   of marketing its products to youth as well as its failure to control youth access to its products,
27   Altria directly facilitated the spread of the youth vaping epidemic and the public nuisance
28   affecting the Yurok Tribe.

     2017560.1                                                                                  COMPLAINT
                                                     - 60 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 63 of 72



 1               209.   The public nuisance created and maintained by Defendants has resulted, and
 2   continues to result, in significant damage and annoyance to the Yurok Tribe. Again, the FDA and
 3   others have recognized that teen vaping is an epidemic and that Defendants’ actions are at the
 4   heart of that epidemic.
 5                                        COUNT III – NEGLIGENCE
 6               210.   The Yurok Tribe hereby incorporates by reference the allegations contained in the

 7   preceding paragraphs of this Complaint.

 8               211.   The Yurok Tribe brings this negligence claim under California law as to all

 9   Defendants. Under California law, the elements of a negligence claim are: (1) a legal duty of care,

10   (2) breach of that duty, and (3) proximate cause resulting in injury. Staats v. Vintner’s Golf Club,

11   LLC, 236 Cal. Rptr. 3d 236, 240 (Cal. Ct. App. 2018) (citation omitted).

12               212.   Defendants owed the Yurok Tribe a duty to not expose the Yurok Tribe to an

13   unreasonable risk of harm.

14               213.   At all times relevant to this litigation, Defendants had a duty to exercise reasonable

15   care in the design, research, manufacture, marketing, advertisement, supply promotion,

16   packaging, sale, and distribution of its JUUL products, including the duty to take all reasonable

17   steps necessary to manufacture, promote, and/or sell a product that was not unreasonably

18   dangerous to consumers, users, and other persons coming into contact with the product.

19               214.   At all times relevant to this litigation, Defendants had a duty to exercise reasonable

20   care in the marketing, advertisement, and sale of its JUUL products. Defendants’ duty of care

21   owed to consumers and the general public, including the Yurok Tribe, included providing

22   accurate, true, and correct information concerning the risks of using JUUL products and

23   appropriate, complete, and accurate warnings concerning the potential adverse effects of vaping

24   and nicotine use and, in particular, JUUL’s patented nicotine salts and the chemical makeup of

25   JUULpods liquids.

26               215.   At all times relevant to this litigation, Defendants knew, or in the exercise of

27   reasonable care should have known, of the hazards and dangers of JUUL products and

28   specifically, the health hazards posed by vaping JUULpods and continued use of nicotine. Given

     2017560.1                                                                                     COMPLAINT
                                                       - 61 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 64 of 72



 1   the widespread and mainstream public health message of the significant illnesses and fatalities
 2   caused by the use of tobacco and nicotine; the enactment of the Family Smoking Prevention and
 3   Tobacco Control Act of 2009, designed in part to reduce smoking rates among adolescents; and
 4   Defendants’ prominent presence in the tobacco industry; Defendants actually knew or had
 5   significant reason to know of the hazards and dangers of JUUL products.
 6               216.   Accordingly, at all times relevant to this litigation, Defendants knew, or in the
 7   exercise of reasonable care should have known, that use of JUUL e-cigarettes and JUULpods,
 8   especially Native American children, could cause the Yurok Tribe’s injuries and thus would
 9   create a dangerous and unreasonable risk of injury to the Yurok Tribe.
10               217.   Defendants also knew, or in the exercise of reasonable care should have known,
11   that users and consumers of JUUL products were unaware of the risks and the magnitude of the
12   risks associated with the use of JUUL products including but not limited to the risk of continued
13   nicotine use and nicotine addiction.
14               218.   As such, Defendants’ breached their duty of reasonable care and failed to exercise
15   ordinary care in the design, research, development, manufacture, testing, marketing, supply,
16   promotion, advertisement, packaging, sale, and distribution of their JUUL e-cigarettes and
17   JUULpods, in that Defendants manufactured and produced defective products containing nicotine
18   and other chemicals known to cause harm to consumers, and failed to prevent or adequately warn
19   of these risks and injuries.
20               219.   Despite its ability and means to investigate, study, and test its products and to
21   provide adequate warnings, Defendants have failed to do so. In fact, the Defendants did just the
22   opposite. The Defendants plotted, schemed, and investigated a marketing strategy designed to
23   attract children to use the highly addictive product, especially Native American children.
24   Moreover, Defendants have wrongfully concealed information and has further made false and/or
25   misleading statements concerning the safety and/or use of JUUL products and nicotine vaping.
26               220.   Defendants’ negligence also included: (a) manufacturing, producing, promoting,
27   formulating, creating, developing, designing, selling, and/or distributing its JUUL products without
28   thorough and adequate pre- and post-market testing; (b) failing to undertake sufficient studies and

     2017560.1                                                                                     COMPLAINT
                                                       - 62 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 65 of 72



 1   to conduct necessary tests to determine whether or not JUUL products were safe for their intended
 2   use; (c) failing to use reasonable and prudent care in the design, research, manufacture, formulation,
 3   and development of JUUL products so as to avoid the risk of serious harm associated with the
 4   prevalent use of JUUL products and nicotine; (d) failing to provide adequate instructions,
 5   guidelines, and safety precautions to those persons who Defendants could reasonably foresee would
 6   use its JUUL products; (e) failing to disclose to the Yurok Tribe, users, consumers, and the general
 7   public that the use of JUUL products presented severe health risks including nicotine addiction; (f)
 8   misrepresenting that its JUUL products were safe for their intended use when, in fact, Defendants
 9   knew or should have known that the products were not safe for their intended use; (g) declining to
10   make or propose any changes to JUUL products’ labeling or other promotional materials that would
11   alert the consumers and the general public of the true risks of JUUL products; (h) advertising,
12   marketing, and recommending the use of JUUL products, while concealing and failing to disclose
13   or warn of the dangers known by Defendants to be associated with or caused by the use of JUUL
14   products; (i) continuing to disseminate information to its consumers, which indicates or implies
15   that Defendants’ products are not unsafe for their intended use; and (j) continuing the
16   manufacture and sale of its products with the knowledge that the products were unreasonably
17   unsafe and dangerous.
18               221.   Defendants knew and/or should have known that it was foreseeable that the Yurok
19   Tribe would suffer injuries as a result of Defendants’ failure to exercise ordinary care in the
20   manufacturing, marketing, labeling, distribution, and sale of JUUL products.
21               222.   The Yurok Tribe did not know the nature and extent of the injuries that could
22   result from the intended use of JUUL products or JUUL’s patented JUULpods liquids by Yurok
23   Tribe members.
24               223.   Defendants’ negligence was the proximate cause of the injuries, harm, and
25   economic losses that the Yurok Tribe suffered, and will continue to suffer, as described in this
26   Complaint.
27

28

     2017560.1                                                                                   COMPLAINT
                                                      - 63 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 66 of 72



 1   VI.         REQUEST FOR PUNITIVE DAMAGES
 2               224.   The Yurok Tribe hereby incorporates by reference the allegations contained in the
 3   preceding paragraphs of this Complaint.
 4               225.   California law provides for punitive damages where the defendant has acted with
 5   “fraud, or malice,” express or implied, which must be proven with clear and convincing evidence.
 6   Cal. Civil Code § 3294(a). The requisite intent to support punitive damages is malice, and it “may
 7   be proved ‘either expressly (by direct evidence probative on the existence of hatred or ill will) or
 8   by implication (by indirect evidence from which the jury may draw inferences.’” Neal v. Farmers
 9   Ins. Exch., 582 P.2d 980, 987 n.6 (1978) (citation omitted).
10               226.   Defendants’ corporate acts described herein showed a reckless and wanton
11   disregard of the rights of the Yurok Tribe and are beyond human decency.
12               227.   Defendants’ corporate acts demonstrated malice by showing bad motive, ill will,
13   or reckless disregard toward the Yurok Tribe and, in particular, to its young members.
14               228.   Defendants’ deliberate and outrageous corporate acts were aimed at securing
15   financial gain at the expense of the Yurok Tribe and, in particular, its young members.
16               229.   A motivation behind Defendants’ corporate acts was to place its desire and greed
17   for profits ahead of the well-being and safety of the Yurok Tribe and, in particular, its young
18   members.
19               230.   Defendants’ corporate acts were outrageously reprehensible.
20               231.   Defendants’ corporate acts have the character of outrage frequently associated
21   with crime.
22               232.   Defendants intentionally targeted the Yurok Tribe’s young members when they
23   knew that their brains were not fully developed, that they were particularly vulnerable, and that
24   they were more susceptible to marketing and more easily addicted to nicotine than adults.
25               233.   Defendants intentionally marketed to the Yurok Tribe’s young members when
26   they knew that nicotine was especially harmful to children’s developing brains.
27

28

     2017560.1                                                                                   COMPLAINT
                                                      - 64 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 67 of 72



 1               234.   Defendants knowingly and intentionally sold JUULpods to minors through the use
 2   of an internet sales platform and allowed internet websites to sell to minors without controls on
 3   whether purchasers were of the legal age to purchase.
 4               235.   Defendants knew that children under the age of 18, including the Yurok Tribe’s
 5   young members, were obtaining and using their products at disturbing levels, yet failed to act in a
 6   timely manner to stop the illegal diversion of its products.
 7               236.   Defendants knew that there was a high risk of substantial harms to the Yurok Tribe
 8   members, but deliberately proceeded to act and failed to act in conscious disregard of those risks.
 9               237.   Defendants knew that it was not legal to target minors and intentionally did so
10   anyway for purposes of maximizing profit.
11               238.   Defendants knew JUUL’s products were the types of products that could endanger
12   children if negligently made, promoted, or distributed. Defendants knew the risks that young
13   people would be attracted to their e-cigarettes and JUULpods and knew the importance of
14   ensuring that the products were not sold and/or distributed to anyone under age 26, but especially
15   to minors.
16               239.   Defendants knew that their marketing, distribution, and sales practices did not
17   adequately safeguard minors from the sale and distribution of e-cigarette devices and JUULpods
18   and, in fact, induced minors to purchase JUUL products.
19               240.   As a powerfully addictive and dangerous nicotine-delivery device, Defendants
20   knew JUUL’s products needed to be researched, tested, designed, advertised, marketed,
21   promoted, produced, packaged, labeled, manufactured, inspected, sold, supplied and distributed
22   properly, and without defects to avoid needlessly causing harm. Defendants knew that their
23   products could cause serious risk of harm, particularly to the Yurok Tribe’s young members.
24               241.   Defendants failed to perform adequate testing of the JUUL products prior to
25   marketing to ensure safety, including long-term testing and research of the product and testing for
26   injury to the brain and cardiovascular systems, and other related medical conditions.
27               242.   Defendants promoted JUUL’s products to young people under age 26 and
28   especially to minors, despite knowing that it was unsafe for minors.

     2017560.1                                                                                   COMPLAINT
                                                      - 65 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 68 of 72



 1               243.   Defendants used flavors and design to appeal to young people under age 26 and
 2   especially to minors.
 3               244.   Defendants designed the products to smell good, look cool, and easy to conceal
 4   from adults.
 5               245.   Defendants were aware of social media on the internet encouraging the use of
 6   JUUL, explaining how to use JUUL, explaining how to conceal JUUL, and suggesting products
 7   created by others to facilitate concealing JUUL.
 8               246.   Defendants knew of products designed to help conceal JUUL, including hoodies
 9   and backpacks.
10               247.   Defendant used design that maximizes nicotine delivery while minimizing “throat
11   hit” thereby easily creating and sustaining addiction and causing deep inhalation into the child’s
12   lungs.
13               248.   Defendants failed to prevent JUUL’s products from being sold to young people
14   under age 26, particularly to minors.
15               249.   Defendants failed to prevent use of JUUL’s products among young people under
16   age 26, particularly for minors.
17               250.   Defendants failed to curb use of JUUL’s products among young people under age
18   26, particularly for minors.
19               251.   Defendants failed to develop tools or support to help people addicted to JUUL’s
20   products cease using the products, including manufacturing lesser amounts of nicotine.
21               252.   Defendants failed to reasonably and properly test and properly analyze the testing
22   of JUUL’s products under reasonably foreseeable circumstances.
23               253.   Defendants failed to warn its customers about the dangers associated with use of
24   JUUL’s products, in that it was unsafe for anyone under age 26; significantly increases blood
25   pressure; carries risks of stroke, heart attacks, and cardiovascular events; is powerfully addictive
26   especially in Native Americans; causes damages to the lungs; increases the risk of respiratory
27   failure; and can cause permanent brain changes, mood disorders, and impairment of thinking and
28   cognition.

     2017560.1                                                                                   COMPLAINT
                                                      - 66 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 69 of 72



 1               254.   Defendants failed to instruct customers not to use the product if they were under
 2   26, particularly minors and Native Americans, and failed to provide any instructions regarding a
 3   safe amount of JUULpods to consume in a day.
 4               255.   Defendants failed to ensure that JUUL’s products would not be used by persons
 5   like Yurok Tribe’s young members who were not smokers.
 6               256.   Defendants failed to warn customers that JUUL had not adequately tested or
 7   researched JUUL products prior to marketing to ensure safety, including long-term testing of the
 8   product and testing for injury to the brain, lungs, and cardiovascular systems; susceptibility to
 9   respiratory viruses and bacteria; and other related medical conditions.
10               257.   Defendants failed to utilize proper materials and components in the design of
11   JUUL’s products to ensure they would not deliver unsafe doses of nicotine in unsafe pathways to
12   the lungs.
13               258.   Defendants failed to take necessary steps to modify JUUL’s products to avoid
14   delivering high doses of nicotine to children and repeatedly exposing them to toxic chemicals.
15               259.   Defendants failed to recall JUUL’s products.
16               260.   Defendants failed to inspect JUUL’s products for them to operate properly and
17   avoid delivering unsafe levels of nicotine to young person.
18               261.   Defendants were either (a) intentionally knowing of the susceptibility of Native
19   Americans to nicotine addiction and other addictive substances, or (b) grossly negligently making
20   themselves unaware of said susceptibility and directly targeting and marketing to Native
21   American children and minors. Defendants thus engaged in reprehensible conduct either
22   intentionally calculated to harm Native Americans, or in total and utter disregard for the health of
23   Native Americans, including the York Tribe's members.
24               262.   A responsible company whose claimed primary purpose was to help adult smokers
25   would not design a product to appeal to minors and nonsmokers nor market their products to
26   minors and nonsmokers. If they were aware of the dangers of smoking and nicotine ingestion
27   enough to create a device ostensibly designed to help people stop smoking, then Defendants
28

     2017560.1                                                                                   COMPLAINT
                                                      - 67 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 70 of 72



 1   should also have been aware of the dangers to know that it would be harmful for young people,
 2   children, Native Americans, and/or nonsmokers to use.
 3               263.   Responsible management personnel within the Defendants’ corporations had
 4   actual knowledge of wrongdoing on the part of lower-level employees or were involved in the
 5   wrongful acts themselves.
 6               264.   The governing officers and leadership representatives of Defendants directed,
 7   participated, and ratified the wrongful acts of corporate agents of Defendants herein described.
 8               265.   As a foreseeable consequence of Defendants’ aforementioned conduct, the Yurok
 9   Tribe suffered direct and consequential economic injuries as described in this Complaint as a
10   result of dealing with the JUUL epidemic within the Yurok Tribe.
11               266.   The Yurok Tribe is therefore entitled payment of punitive damages from
12   Defendants meant to punish them, deter their future conduct, and to send a message to the
13   community at large that the Defendants’ outrageous conduct will not be tolerated.
14   VII.        PRAYER FOR RELIEF
15               WHEREFORE, the Yurok Tribe prays to the Court and/or jury for judgment from and
16   against the Defendants, jointly and severally, as follows:
17                1.    Entering an Order that Defendants are jointly and severally liable;
18                2.    Entering an Order that Defendants’ conduct as alleged herein constitutes a violation
19                      of RICO and entitles the Yurok Tribe to compensatory damages, disgorgement,
20                      equitable relief, injunctive relief, treble damages, and attorneys’ fees;
21                3.    Entering an Order that Defendants’ conduct as alleged herein constitutes a public
22                      nuisance under applicable law;
23                4.    Entering an Order that Defendants shall be required to abate and remediate the
24                      public nuisance described herein;
25                5.    Entering an Order that Defendants were negligent and that said negligence caused
26                      the harm and damages herein alleged and to be proven at trial;
27                6.    Enjoining Defendants from engaging in further actions causing or contributing to
28                      the public nuisance as described herein;

     2017560.1                                                                                      COMPLAINT
                                                        - 68 -                 MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 71 of 72



 1                7.    Awarding the Yurok Tribe equitable relief to fund prevention education and
 2                      addiction treatment, as well as to abate the nuisance;
 3                8.    Entering an Order that Defendants engaged in a civil conspiracy to commit and
 4                      promote the wrongful conduct herein alleged;
 5                9.    Awarding the Yurok Tribe actual and compensatory damages as determined by the
 6                      trier of fact;
 7               10.    Awarding the Yurok Tribe punitive damages as determined by the trier of fact;
 8               11.    Awarding the Yurok Tribe statutory damages in the maximum amount permitted
 9                      by law;
10               12.    Awarding reasonable attorneys’ fees and the costs and expenses of this civil action
11                      and lawsuit;
12               13.    Awarding pre-judgment and post-judgment interest; and
13               14.    Such other and further relief as the Court and/or jury deems just and proper under
14                      the circumstances.
15   VIII. JURY TRIAL DEMANDED
16               The Yurok Tribe hereby demands a trial by jury.
17   Dated: August 6, 2020                            Respectfully submitted,
18
                                                      By:     /s/ Dan Drachler
19                                                    Dan Drachler (pro hac vice forthcoming)
                                                      Sona R. Shah (pro hac vice forthcoming)
20                                                    Henry Avery (pro hac vice forthcoming)
                                                      ZWERLING, SCHACHTER
21                                                     & ZWERLING, LLP
                                                      1904 Third Avenue, Suite 1030
22                                                    Seattle, WA 98101
                                                      Tel: (206) 223-2053
23                                                    Fax: (206) 343-9636
                                                      ddrachler@zsz.com
24                                                    sshah@zsz.com
                                                      havery@zsz.com
25
                                                      -and-
26
                                                      41 Madison Avenue, 32nd Floor
27                                                    New York, NY 10010
                                                      Tel: (212) 223-3900
28                                                    Fax: (212) 371-5969

     2017560.1                                                                                    COMPLAINT
                                                       - 69 -                MDL CASE NO. NO. 19-MD-2913-WHO
     Case 3:19-md-02913-WHO Document 858 Filed 08/06/20 Page 72 of 72



 1
                                       By:     /s/ Eric B. Fastiff
 2                                     Elizabeth J. Cabraser (State Bar No. 083151)
                                       Sarah R. London (State Bar No. 267083)
 3                                     Eric B. Fastiff (State Bar No. 182260)
                                       Reilly T. Stoler (State Bar No. 310761)
 4                                     LIEFF CABRASER HEIMANN
                                        & BERNSTEIN, LLP
 5                                     275 Battery Street, 29th Floor
                                       San Francisco, CA 94111-3339
 6                                     Tel: (415) 956-1000
                                       Fax: (415) 956-1008
 7                                     ecabraser@lchb.com
                                       slondon@lchb.com
 8                                     efastiff@lchb.com
                                       rstoler@lchb.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2017560.1                                                                   COMPLAINT
                                       - 70 -               MDL CASE NO. NO. 19-MD-2913-WHO
